Exhibit 10.3

 

EXECUTION COPY

 

 

 

CANADIAN GUARANTEE AND COLLATERAL AGREEMENT

 

dated as of

 

November 15, 2007

 

among

 

NOVAMERICAN STEEL INC.

 

THE SUBSIDIARIES OF NOVAMERICAN STEEL INC.

IDENTIFIED HEREIN

 

and

 

JPMORGAN CHASE BANK, N.A., TORONTO BRANCH,

 

as Canadian Agent

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I Definitions

 

1

 

 

 

SECTION 1.01. Credit Agreement

 

1

SECTION 1.02. Other Defined Terms

 

1

 

 

 

ARTICLE II Guarantee

 

5

 

 

 

SECTION 2.01. Guarantee

 

5

SECTION 2.02. Guarantee of Payment

 

5

SECTION 2.03. No Limitations

 

5

SECTION 2.04. Reinstatement

 

6

SECTION 2.05. Agreement To Pay; Subrogation

 

6

SECTION 2.06. Information

 

7

 

 

 

ARTICLE III Security Interests in Personal Property

 

7

 

 

 

SECTION 3.01. Security Interest

 

7

SECTION 3.02. Representations and Warranties

 

8

SECTION 3.03. Covenants

 

8

SECTION 3.04. Other Actions

 

10

SECTION 3.05. Cash Management System

 

11

 

 

 

ARTICLE IV Remedies

 

12

 

 

 

SECTION 4.01. Remedies Upon Default

 

12

SECTION 4.02. Application of Proceeds

 

14

SECTION 4.03. Grant of License to Use Intellectual Property

 

14

 

 

 

ARTICLE V Indemnity, Subrogation and Subordination

 

15

 

 

 

SECTION 5.01. Indemnity and Subrogation

 

15

SECTION 5.02. Contribution and Subrogation

 

15

SECTION 5.03. Subordination

 

15

 

 

 

ARTICLE VI Miscellaneous

 

16

 

 

 

SECTION 6.01. Notices

 

16

SECTION 6.02. Waivers; Amendment

 

16

SECTION 6.03. Canadian Agent’s Fees and Expenses; Indemnification

 

17

SECTION 6.04. Successors and Assigns

 

17

SECTION 6.05. Survival of Agreement

 

17

SECTION 6.06. Counterparts; Effectiveness; Several Agreement

 

18

SECTION 6.07. Severability

 

18

SECTION 6.08. Right of Set-Off

 

18

 

--------------------------------------------------------------------------------


 

SECTION 6.09. Governing Law; Jurisdiction; Consent to Service of Process

 

18

SECTION 6.10. Judgment Currency

 

19

SECTION 6.11. WAIVER OF JURY TRIAL

 

20

SECTION 6.12. Headings

 

20

SECTION 6.13. Security Interest Absolute

 

20

SECTION 6.14. Termination or Release

 

21

SECTION 6.15. Additional Subsidiaries

 

21

SECTION 6.16. Canadian Agent Appointed Attorney-in-Fact

 

21

SECTION 6.17. Counterparts

 

22

 

--------------------------------------------------------------------------------


 

Schedules

 

Schedule I

Subsidiary Parties

 

 

Exhibits

 

Exhibit I

Form of Supplement

 

--------------------------------------------------------------------------------


 

CANADIAN GUARANTEE AND COLLATERAL AGREEMENT dated as of November 15, 2007, among
NOVAMERICAN STEEL INC., the Subsidiaries of NOVAMERICAN STEEL INC. identified
herein and JPMORGAN CHASE BANK, N.A., an authorized foreign bank under the Bank
Act (Canada) acting through its TORONTO BRANCH, as Canadian Agent.

 

Reference is made to the Credit Agreement dated as of November 15, 2007 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Symmetry Holdings Inc. (“Symmetry”), Novamerican Steel Finco
Inc. (the “US Borrower”), 632421 N.B Ltd. (predecessor to Novamerican Steel
Inc., formed by amalgamation effective as of the date hereof, the “Canadian
Borrower” and, together with the US Borrower, the “Borrowers”),  the Lenders
party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent. The
Lenders have agreed to extend credit to the Borrowers on the terms and subject
to the conditions set forth in the Credit Agreement. The obligations of the
Lenders to extend such credit are conditioned on, among other things, the
execution and delivery of this Agreement. The Subsidiary Parties are affiliates
of the Canadian Borrower, will derive substantial benefits from the extension of
credit to the Canadian Borrower pursuant to the Credit Agreement and are willing
to execute and deliver this Agreement in order to induce the Lenders to extend
such credit. Accordingly, the parties hereto agree as follows:

 


ARTICLE I

DEFINITIONS


 


SECTION 1.01.  CREDIT AGREEMENT.


 


(A)  CAPITALIZED TERMS USED IN THIS AGREEMENT AND NOT OTHERWISE DEFINED HEREIN
HAVE THE MEANINGS SPECIFIED IN THE CREDIT AGREEMENT.


 


(B)  THE RULES OF CONSTRUCTION SPECIFIED IN SECTION 1.03 OF THE CREDIT AGREEMENT
ALSO APPLY TO THIS AGREEMENT.


 


SECTION 1.02. OTHER DEFINED TERMS.  ALL TERMS DEFINED IN THE PPSA (AS DEFINED
BELOW) AND NOT DEFINED IN THIS AGREEMENT HAVE THE MEANINGS SPECIFIED THEREIN,
INCLUDING, WITHOUT LIMITATION, “ACCESSIONS”, “ACCOUNTS”, “CHATTEL PAPER”,
“DOCUMENT OF TITLE”, “GOODS”, “INSTRUMENTS”, “INVENTORY”, “INVESTMENT PROPERTY”,
“MONEY”, “FINANCING STATEMENT”, “FINANCING CHANGE STATEMENT” AND “PROCEEDS”. AS
USED IN THIS AGREEMENT, THE FOLLOWING TERMS HAVE THE MEANINGS SPECIFIED BELOW:

 

“ABL Collateral” means any and all of the following:  (a) all Accounts
Receivable and related records; (b) all Chattel Paper; (c) all Deposit Accounts
(other than the Intercompany Note Collateral Account); (d) all cash, cheques and
other negotiable instruments, funds and other evidences of payment (excluding
any cash or other assets held in the Intercompany Note Collateral Account in
accordance with the Indenture, as in effect on the date hereof); (e) all
Inventory; (f) to the extent evidencing, governing, securing or otherwise
related to the items referred to in the preceding clauses (a), (b), (c), (d) and
(e), all Documents of Title,

 

--------------------------------------------------------------------------------


 

Intangibles, Instruments and Investment Property; (g) all books and records
related to the foregoing; (h) all collateral security and guarantees given by
any Person with respect to any of the foregoing; and (i) all Proceeds, including
insurance Proceeds, of any and all of the foregoing.

 

“Account Debtor” means any Person who is or who may become obligated to any
Grantor under, with respect to or on account of an Account.

 

“Accounts Receivable” means all Accounts and other rights to payment, in each
case for the sale of Inventory or the performance of services, existing on the
date of this Agreement or hereafter arising, whether or not earned by
performance.

 

“Canadian Obligations” means all Obligations of the Canadian Borrower or any
Subsidiary other than the US Borrower or a US Subsidiary.

 

“Cash Dominion Period” means (a) any period commencing on the date the
Administrative Agent or the Required Lenders shall deliver to the Borrowers a
notice stating that an Event of Default has occurred and is continuing and a
Cash Dominion Period has commenced and ending on the date on which the Borrowers
shall certify in a notice delivered to the Administrative Agent that no Event of
Default is continuing and the Administrative Agent or the Required Lenders shall
deliver to the Borrowers a notice stating that the Cash Dominion Period has
terminated or (b) any period commencing on the date the Administrative Agent or
the Required Lenders shall deliver to the Borrowers a notice stating that Excess
Availability has been less than US$20,000,000 for at least five consecutive
Business Days and a Cash Dominion Period has commenced and ending on the date on
which the Administrative Agent shall determine that Excess Availability has been
greater than US$20,000,000 for at least 30 consecutive days and the
Administrative Agent or the Required Lenders shall deliver to the Borrowers a
notice stating that the Cash Dominion Period has terminated.

 

“Cash Management Services” means treasury management services (including
controlled disbursements, zero balance arrangements, cash sweeps, automated
clearinghouse transactions, return items, overdrafts, temporary advances,
interest and fees and interstate depository network services) provided to
Symmetry, a Borrower or any other Subsidiary.

 

“Cash Management Services Obligations” of the Loan Parties means any and all
obligations of the Loan Parties, whether absolute or contingent and howsoever
and whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with Cash Management Services.

 

“Collateral” means all ABL Collateral in which a security interest has been
granted hereunder.

 

“Collateral Access Agreement” means any landlord waiver or other agreement, in
form and substance satisfactory to the Canadian Agent, between the Canadian
Agent and any third party (including any bailee, consignee, customs broker, or
other similar Person) in possession of any Collateral or any landlord of any
Loan Party for any real property where any Collateral is located, as such
landlord waiver or other agreement may be amended, restated, or otherwise
modified from time to time.

 

2

--------------------------------------------------------------------------------


 

“Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.

 

“Deposit Account” means a deposit account of a Grantor maintained with a bank or
other financial institution.

 

“Deposit Account Control Agreement” means an agreement in form and substance
satisfactory to the Canadian Agent, among any Grantor, a bank or other financial
institution holding such Grantor’s funds, and the Canadian Agent with respect to
collection and control of all deposits and balances held in a Deposit Account
maintained by such Grantor with such bank or other financial institution.

 

“Grantors” means the Canadian Borrower and the Subsidiary Parties.

 

“Guarantors” means the Subsidiary Parties.

 

“Intangibles” has the meaning assigned to it in the PPSA, and includes, whether
now owned or hereafter acquired by any Grantor, corporate or other business
records, indemnification claims, contract rights (including rights under leases,
whether entered into as lessor or lessee, Hedging Agreements and other
agreements), Intellectual Property, goodwill, registrations, franchises, tax
refund claims and any letter of credit, guarantee, claim, security interest or
other security held by or granted to any Grantor to secure payment by an Account
Debtor of any of the Accounts.

 

“Intellectual Property” means all intellectual and similar property of every
kind and nature now owned or hereafter acquired by any Grantor, including
inventions, designs, patents, copyrights, licenses, trademarks, trade secrets,
confidential or proprietary technical and business information, know-how,
show-how or other data or information, software and databases and all
embodiments or fixations thereof and related documentation, registrations and
franchises, and all additions, improvements and accessions to, and books and
records describing or used in connection with, any of the foregoing.

 

“Intercompany Note Collateral Account” has the meaning assigned to such term in
the Indenture, as in effect on the date hereof.

 

 “Intercreditor Agreement” means the Lien Subordination and Intercreditor
Agreement dated as of the date hereof among Symmetry, the Borrowers, the
Administrative Agent and The Bank of New York, as collateral agent, as amended,
supplemented or otherwise modified from time to time.

 

“Loan Documents Obligations” means the obligations of the Borrowers under the
Credit Agreement and of the Borrowers and the other Loan Parties under the other
Loan Documents, including, without limitation, (a) the due and punctual payment
by the Borrowers of (i) the principal of and interest (including interest
accruing during the pendency of any bankruptcy, insolvency, receivership or
similar proceeding, regardless of whether allowed or allowable in such
proceeding) on the Loans (including Swingline Loans and Protective Advances),
when and as due, whether at maturity, by acceleration, upon one or more dates
set for prepayment or otherwise, (ii) each payment required to be made under the
Credit Agreement in

 

3

--------------------------------------------------------------------------------


 

respect of any BA, when and as due, (iii) each payment required to be made under
the Credit Agreement in respect of any Letter of Credit, when and as due,
including payments in respect of reimbursement of disbursements, interest
thereon, and any obligation to provide cash collateral and (iv) all other
monetary obligations of the Borrowers under the Credit Agreement or any other
Loan Document, including in respect of fees, costs, expenses and indemnities,
whether primary, secondary, direct, contingent, fixed or otherwise (including
any monetary obligations incurred during the pendency of any bankruptcy,
insolvency, receivership or similar proceeding, regardless of whether allowed or
allowable in such proceeding), (b) the due and punctual performance of all other
obligations of the Borrowers under or pursuant to the Credit Agreement and each
other Loan Document, and (c) the due and punctual payment and performance of all
of the obligations of each other Loan Party under or pursuant to each of the
other Loan Documents.

 

“Obligations” means (a) Loan Documents Obligations, (b) the due and punctual
payment and performance of all obligations of each Loan Party under each Hedging
Agreement that (i) is in effect on the Effective Date with a counterparty that
is a Lender or an Affiliate of a Lender as of the Effective Date or (ii) is
entered into after the Effective Date with any counterparty that is a Lender or
an Affiliate of a Lender at the time such Hedging Agreement is entered into and
(c) the due and punctual payment and performance of all Cash Management Services
Obligations of each Loan Party (i) owed on the Effective Date to a Person that
is a Lender or an Affiliate of a Lender as of the Effective Date or (ii) owed to
a Person that is a Lender or an Affiliate of a Lender at the time such Cash
Management Services Obligations are incurred.

 

“PPSA” means the Personal Property Security Act (Ontario), including the
regulations thereto, provided that, if perfection or the effect of perfection or
non-perfection or the priority of any Lien created hereunder on the Collateral
is governed by the personal property security as in effect in a jurisdiction
other than Ontario, “PPSA” means the Personal Property Security Act or such
other applicable legislation as in effect from time to time in such other
jurisdiction for purposes of the provisions hereof relating to such perfection,
effect of perfection or non-perfection or priority.

 

 “Secured Parties” means (a) the Lenders, (b) the Administrative Agent, (c) the
Canadian Agent, (d) each Issuing Bank, (e) each counterparty to any Hedging
Agreement with a Loan Party the obligations under which constitute Canadian
Obligations, (f) each Person to whom any Cash Management Services Obligations
that constitute Canadian Obligations are owed, (g) the beneficiaries of each
indemnification obligation undertaken by any Grantor under any Loan Document and
(h) the successors and assigns of each of the foregoing.

 

“Security Interest” means, the security interest created under paragraph (a) of
Section 3.01.

 

“Subsidiary Parties” means (a) the Subsidiaries identified on Schedule I and (b)
each other Subsidiary that becomes a party to this Agreement as a Subsidiary
Party after the Effective Date.

 

4

--------------------------------------------------------------------------------


 


ARTICLE II

GUARANTEE


 


SECTION 2.01.  GUARANTEE.  EACH GUARANTOR UNCONDITIONALLY GUARANTEES, JOINTLY
WITH THE OTHER GUARANTORS AND SEVERALLY, AS A PRIMARY OBLIGOR AND NOT MERELY AS
A SURETY, THE DUE AND PUNCTUAL PAYMENT AND PERFORMANCE OF THE CANADIAN
OBLIGATIONS. EACH OF THE GUARANTORS FURTHER AGREES THAT THE CANADIAN OBLIGATIONS
MAY BE EXTENDED OR RENEWED, IN WHOLE OR IN PART, WITHOUT NOTICE TO OR FURTHER
ASSENT FROM IT, AND THAT IT WILL REMAIN BOUND UPON ITS GUARANTEE NOTWITHSTANDING
ANY EXTENSION OR RENEWAL OF ANY OF THE CANADIAN OBLIGATIONS. EACH OF THE
GUARANTORS WAIVES PRESENTMENT TO, DEMAND OF PAYMENT FROM AND PROTEST TO THE
CANADIAN BORROWER OR ANY OTHER LOAN PARTY OF ANY OF THE CANADIAN OBLIGATIONS,
AND ALSO WAIVES NOTICE OF ACCEPTANCE OF ITS GUARANTEE AND NOTICE OF PROTEST FOR
NONPAYMENT.

 


SECTION 2.02.  GUARANTEE OF PAYMENT.  EACH OF THE GUARANTORS FURTHER AGREES THAT
ITS GUARANTEE HEREUNDER CONSTITUTES A GUARANTEE OF PAYMENT WHEN DUE AND NOT OF
COLLECTION, AND WAIVES ANY RIGHT TO REQUIRE THAT ANY RESORT BE HAD BY THE
CANADIAN AGENT OR ANY OTHER SECURED PARTY TO ANY SECURITY HELD FOR THE PAYMENT
OF THE CANADIAN OBLIGATIONS OR TO ANY BALANCE OF ANY DEPOSIT ACCOUNT OR CREDIT
ON THE BOOKS OF THE CANADIAN AGENT OR ANY OTHER SECURED PARTY IN FAVOR OF THE
CANADIAN BORROWER OR ANY OTHER PERSON.

 


SECTION 2.03.  NO LIMITATIONS.


 


(A)  EXCEPT FOR TERMINATION AND RELEASE OF A GUARANTOR’S OBLIGATIONS HEREUNDER
AS EXPRESSLY PROVIDED IN SECTION 6.14, THE OBLIGATIONS OF EACH GUARANTOR
HEREUNDER SHALL NOT BE SUBJECT TO ANY REDUCTION, LIMITATION, IMPAIRMENT OR
TERMINATION FOR ANY REASON, INCLUDING ANY CLAIM OF WAIVER, RELEASE, SURRENDER,
ALTERATION OR COMPROMISE, AND SHALL NOT BE SUBJECT TO ANY DEFENSE OR SET-OFF,
COUNTERCLAIM, RECOUPMENT OR TERMINATION WHATSOEVER BY REASON OF THE INVALIDITY,
ILLEGALITY OR UNENFORCEABILITY OF THE CANADIAN OBLIGATIONS OR OTHERWISE. WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, THE OBLIGATIONS OF EACH GUARANTOR
HEREUNDER SHALL NOT BE DISCHARGED OR IMPAIRED OR OTHERWISE AFFECTED BY (I) THE
FAILURE OF THE ADMINISTRATIVE AGENT, THE CANADIAN AGENT OR ANY OTHER SECURED
PARTY TO ASSERT ANY CLAIM OR DEMAND OR TO ENFORCE ANY RIGHT OR REMEDY UNDER THE
PROVISIONS OF ANY LOAN DOCUMENT OR OTHERWISE; (II) ANY RESCISSION, WAIVER,
AMENDMENT OR MODIFICATION OF, OR ANY RELEASE FROM ANY OF THE TERMS OR PROVISIONS
OF, ANY LOAN DOCUMENT OR ANY OTHER AGREEMENT, INCLUDING WITH RESPECT TO ANY
OTHER GUARANTOR UNDER THIS AGREEMENT; (III) THE RELEASE OF ANY SECURITY HELD BY
THE ADMINISTRATIVE AGENT, THE CANADIAN AGENT OR ANY OTHER SECURED PARTY FOR THE
CANADIAN OBLIGATIONS OR ANY OF THEM; (IV) ANY DEFAULT, FAILURE OR DELAY, WILFUL
OR OTHERWISE, IN THE PERFORMANCE OF THE CANADIAN OBLIGATIONS; OR (V) ANY OTHER
ACT OR OMISSION THAT MAY OR MIGHT IN ANY MANNER OR TO ANY EXTENT VARY THE RISK
OF ANY GUARANTOR OR OTHERWISE OPERATE AS A DISCHARGE OF ANY GUARANTOR AS A
MATTER OF LAW OR EQUITY (OTHER THAN THE INDEFEASIBLE PAYMENT IN FULL IN CASH OF
ALL THE CANADIAN OBLIGATIONS). EACH GUARANTOR EXPRESSLY AUTHORIZES THE SECURED
PARTIES TO TAKE AND HOLD SECURITY FOR THE PAYMENT AND PERFORMANCE OF THE
CANADIAN OBLIGATIONS, TO EXCHANGE, WAIVE OR RELEASE ANY OR ALL SUCH SECURITY
(WITH OR WITHOUT CONSIDERATION), TO ENFORCE OR APPLY SUCH SECURITY AND DIRECT
THE ORDER AND MANNER OF ANY SALE THEREOF IN THEIR SOLE DISCRETION OR TO RELEASE
OR SUBSTITUTE ANY ONE OR MORE OTHER GUARANTORS OR OBLIGORS UPON OR IN RESPECT OF
THE CANADIAN OBLIGATIONS, ALL WITHOUT AFFECTING THE OBLIGATIONS OF ANY GUARANTOR
HEREUNDER.

 

5

--------------------------------------------------------------------------------


 


(B)  TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, EACH GUARANTOR WAIVES
ANY DEFENSE BASED ON OR ARISING OUT OF ANY DEFENSE OF THE CANADIAN BORROWER OR
ANY OTHER LOAN PARTY OR THE UNENFORCEABILITY OF THE CANADIAN OBLIGATIONS OR ANY
PART THEREOF FROM ANY CAUSE, OR THE CESSATION FROM ANY CAUSE OF THE LIABILITY OF
THE CANADIAN BORROWER OR ANY OTHER LOAN PARTY, OTHER THAN THE INDEFEASIBLE
PAYMENT IN FULL IN CASH OF ALL THE CANADIAN OBLIGATIONS. THE CANADIAN AGENT AND
THE OTHER SECURED PARTIES MAY, AT THEIR ELECTION, FORECLOSE ON ANY SECURITY HELD
BY ONE OR MORE OF THEM BY ONE OR MORE JUDICIAL OR NONJUDICIAL SALES, ACCEPT AN
ASSIGNMENT OF ANY SUCH SECURITY IN LIEU OF FORECLOSURE, COMPROMISE OR ADJUST ANY
PART OF THE CANADIAN OBLIGATIONS, MAKE ANY OTHER ACCOMMODATION WITH THE CANADIAN
BORROWER OR ANY OTHER LOAN PARTY OR EXERCISE ANY OTHER RIGHT OR REMEDY AVAILABLE
TO THEM AGAINST THE CANADIAN BORROWER OR ANY OTHER LOAN PARTY, WITHOUT AFFECTING
OR IMPAIRING IN ANY WAY THE LIABILITY OF ANY GUARANTOR HEREUNDER EXCEPT TO THE
EXTENT THE CANADIAN OBLIGATIONS HAVE BEEN FULLY AND INDEFEASIBLY PAID IN FULL IN
CASH OR THE GUARANTEE OF SUCH GUARANTOR HAS BEEN TERMINATED AND RELEASED
PURSUANT TO SECTION 6.14 TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, EACH
GUARANTOR WAIVES ANY DEFENSE ARISING OUT OF ANY SUCH ELECTION EVEN THOUGH SUCH
ELECTION OPERATES, PURSUANT TO APPLICABLE LAW, TO IMPAIR OR TO EXTINGUISH ANY
RIGHT OF REIMBURSEMENT OR SUBROGATION OR OTHER RIGHT OR REMEDY OF SUCH GUARANTOR
AGAINST THE CANADIAN BORROWER OR ANY OTHER LOAN PARTY, AS THE CASE MAY BE, OR
ANY SECURITY.


 


SECTION 2.04.  REINSTATEMENT.  EACH OF THE GUARANTORS AGREES THAT ITS GUARANTEE
HEREUNDER SHALL CONTINUE TO BE EFFECTIVE OR BE REINSTATED, AS THE CASE MAY BE,
IF AT ANY TIME PAYMENT, OR ANY PART THEREOF, OF ANY CANADIAN OBLIGATION
GUARANTEED BY IT IS RESCINDED OR MUST OTHERWISE BE RESTORED BY THE CANADIAN
AGENT OR ANY OTHER SECURED PARTY UPON THE BANKRUPTCY OR REORGANIZATION OF THE
CANADIAN BORROWER, ANY OTHER LOAN PARTY OR OTHERWISE.

 


SECTION 2.05.  AGREEMENT TO PAY; SUBROGATION.  IN FURTHERANCE OF THE FOREGOING
AND NOT IN LIMITATION OF ANY OTHER RIGHT THAT THE CANADIAN AGENT OR ANY OTHER
SECURED PARTY HAS AT LAW OR IN EQUITY AGAINST ANY GUARANTOR BY VIRTUE HEREOF,
UPON THE FAILURE OF THE CANADIAN BORROWER OR ANY OTHER LOAN PARTY TO PAY ANY
CANADIAN OBLIGATION WHEN AND AS THE SAME SHALL BECOME DUE, WHETHER AT MATURITY,
BY ACCELERATION, AFTER NOTICE OF PREPAYMENT OR OTHERWISE, EACH GUARANTOR HEREBY
PROMISES TO AND WILL FORTHWITH PAY, OR CAUSE TO BE PAID, TO THE CANADIAN AGENT
FOR DISTRIBUTION TO THE APPLICABLE SECURED PARTIES IN CASH THE AMOUNT OF SUCH
UNPAID CANADIAN OBLIGATION. UPON PAYMENT BY ANY GUARANTOR OF ANY SUMS TO THE
CANADIAN AGENT AS PROVIDED ABOVE, ALL RIGHTS OF SUCH GUARANTOR AGAINST THE
CANADIAN BORROWER OR ANY OTHER LOAN PARTY ARISING AS A RESULT THEREOF BY WAY OF
RIGHT OF SUBROGATION, CONTRIBUTION, REIMBURSEMENT, INDEMNITY OR OTHERWISE SHALL
IN ALL RESPECTS BE SUBJECT TO ARTICLE V.

 

6

--------------------------------------------------------------------------------


 


SECTION 2.06.  INFORMATION.  EACH GUARANTOR ASSUMES ALL RESPONSIBILITY FOR BEING
AND KEEPING ITSELF INFORMED OF THE CANADIAN BORROWER’S AND EACH OTHER LOAN
PARTY’S FINANCIAL CONDITION AND ASSETS, AND OF ALL OTHER CIRCUMSTANCES BEARING
UPON THE RISK OF NONPAYMENT OF THE CANADIAN OBLIGATIONS AND THE NATURE, SCOPE
AND EXTENT OF THE RISKS THAT SUCH GUARANTOR ASSUMES AND INCURS HEREUNDER, AND
AGREES THAT NONE OF THE ADMINISTRATIVE AGENT, THE CANADIAN AGENT OR THE OTHER
SECURED PARTIES WILL HAVE ANY DUTY TO ADVISE SUCH GUARANTOR OF INFORMATION KNOWN
TO IT OR ANY OF THEM REGARDING SUCH CIRCUMSTANCES OR RISKS.

 


ARTICLE III

SECURITY INTERESTS IN PERSONAL PROPERTY


 


SECTION 3.01.  SECURITY INTEREST.


 


(A)  AS SECURITY FOR THE PAYMENT OR PERFORMANCE, AS THE CASE MAY BE, IN FULL OF
THE CANADIAN OBLIGATIONS, EACH GRANTOR HEREBY ASSIGNS AND PLEDGES TO THE
CANADIAN AGENT, ITS SUCCESSORS AND ASSIGNS, FOR THE BENEFIT OF THE SECURED
PARTIES, AND HEREBY GRANTS TO THE CANADIAN AGENT, ITS SUCCESSORS AND ASSIGNS,
FOR THE BENEFIT OF THE SECURED PARTIES, A SECURITY INTEREST IN, ALL RIGHT, TITLE
AND INTEREST IN, TO OR UNDER ANY AND ALL OF THE ABL COLLATERAL NOW OWNED OR AT
ANY TIME HEREAFTER ACQUIRED BY SUCH GRANTOR OR IN WHICH SUCH GRANTOR NOW HAS OR
AT ANY TIME IN THE FUTURE MAY ACQUIRE ANY RIGHT, TITLE OR INTEREST.


 


(B)  EACH GRANTOR HEREBY IRREVOCABLY AUTHORIZES THE CANADIAN AGENT AT ANY TIME
AND FROM TIME TO TIME TO FILE IN ANY RELEVANT JURISDICTION ANY FINANCING
STATEMENTS WITH RESPECT TO THE ABL COLLATERAL IN WHICH A SECURITY INTEREST IS
CREATED BY SUCH GRANTOR HEREUNDER OR ANY PART THEREOF AND AMENDMENTS THERETO
THAT (I) IDENTIFY THE APPLICABLE COLLATERAL, AND (II) CONTAIN THE INFORMATION
REQUIRED BY APPLICABLE LAW OF EACH APPLICABLE JURISDICTION FOR THE FILING OF ANY
FINANCING STATEMENT OR AMENDMENT. EACH GRANTOR AGREES TO PROVIDE SUCH
INFORMATION TO THE CANADIAN AGENT PROMPTLY UPON REQUEST.


 

Each Grantor also ratifies its authorization for the Canadian Agent to file in
any relevant jurisdiction any financing statements or financing change
statements if filed prior to the date hereof.

 


(C)  THE SECURITY INTEREST IS GRANTED AS SECURITY ONLY AND SHALL NOT SUBJECT THE
CANADIAN AGENT OR ANY OTHER SECURED PARTY TO, OR IN ANY WAY ALTER OR MODIFY, ANY
OBLIGATION OR LIABILITY OF ANY GRANTOR WITH RESPECT TO OR ARISING OUT OF THE ABL
COLLATERAL.


 


(D)  NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, IN NO EVENT SHALL THE
SECURITY INTEREST GRANTED HEREUNDER ATTACH TO ANY CONTRACT OR AGREEMENT TO WHICH
ANY GRANTOR IS A PARTY OR ANY OF ITS RIGHTS OR INTERESTS THEREUNDER IF AND FOR
SO LONG AS THE GRANT OF SUCH SECURITY INTEREST SHALL CONSTITUTE OR RESULT IN (I)
THE UNENFORCEABILITY OF ANY RIGHT OF SUCH GRANTOR THEREUNDER OR (II) A BREACH OR
TERMINATION UNDER THE TERMS OF, OR A DEFAULT UNDER, ANY SUCH CONTRACT OR
AGREEMENT (OTHER THAN TO THE EXTENT THAT ANY SUCH TERM WOULD BE RENDERED
INEFFECTIVE PURSUANT TO APPLICABLE LAW OR PRINCIPLES OF EQUITY), PROVIDED, THAT
SUCH SECURITY INTEREST SHALL ATTACH IMMEDIATELY AT SUCH TIME AS THE CONDITION
CAUSING SUCH UNENFORCEABILITY, BREACH OR TERMINATION SHALL BE REMEDIED OR SHALL
OTHERWISE CEASE TO EXIST AND, TO THE EXTENT

 

7

--------------------------------------------------------------------------------


 


SEVERABLE, SHALL ATTACH IMMEDIATELY TO ANY PORTION OF SUCH CONTRACT OR AGREEMENT
THAT DOES NOT RESULT IN ANY OF THE CONSEQUENCES SPECIFIED IN THIS PARAGRAPH,
INCLUDING ANY PROCEEDS OF SUCH CONTRACT OR AGREEMENT.


 


SECTION 3.02.  REPRESENTATIONS AND WARRANTIES.


 

The Grantors jointly and severally represent and warrant to the Canadian Agent
and the Secured Parties that:

 


(A)  EACH GRANTOR HAS GOOD AND VALID RIGHTS IN AND TITLE TO THE ABL COLLATERAL
WITH RESPECT TO WHICH IT HAS PURPORTED TO GRANT A SECURITY INTEREST HEREUNDER
AND HAS FULL POWER AND AUTHORITY TO GRANT TO THE CANADIAN AGENT THE SECURITY
INTEREST IN SUCH ABL COLLATERAL PURSUANT HERETO AND TO EXECUTE, DELIVER AND
PERFORM ITS OBLIGATIONS IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT, WITHOUT
THE CONSENT OR APPROVAL OF ANY OTHER PERSON (OTHER THAN ANY CONSENT OR APPROVAL
THAT HAS BEEN OBTAINED).


 


(B)  THE PERFECTION CERTIFICATE HAS BEEN DULY PREPARED, COMPLETED AND EXECUTED
AND THE INFORMATION SET FORTH THEREIN, INCLUDING THE EXACT LEGAL NAME OF EACH
GRANTOR, IS CORRECT AND COMPLETE AS OF THE EFFECTIVE DATE.


 


SECTION 3.03.  COVENANTS.


 


(A)  EACH GRANTOR AGREES TO MAINTAIN, AT ITS OWN COST AND EXPENSE, COMPLETE AND
ACCURATE RECORDS WITH RESPECT TO THE ABL COLLATERAL OWNED BY IT AND IN WHICH IT
HAS GRANTED A SECURITY INTEREST HEREUNDER, IN ACCORDANCE WITH GAAP AND
APPLICABLE LAW, AND, AT SUCH TIME OR TIMES AS THE CANADIAN AGENT MAY REASONABLY
REQUEST, PROMPTLY TO PREPARE AND DELIVER TO THE CANADIAN AGENT A DULY CERTIFIED
SCHEDULE OR SCHEDULES IN FORM AND DETAIL SATISFACTORY TO THE CANADIAN AGENT
SHOWING THE IDENTITY, AMOUNT AND LOCATION OF ANY AND ALL SUCH ABL COLLATERAL.


 


(B)  EACH GRANTOR SHALL, AT ITS OWN EXPENSE, TAKE ANY AND ALL ACTIONS NECESSARY
TO DEFEND TITLE TO THE ABL COLLATERAL IN WHICH IT HAS GRANTED A SECURITY
INTEREST HEREUNDER AGAINST ALL PERSONS AND TO DEFEND THE SECURITY INTEREST OF
THE CANADIAN AGENT IN SUCH ABL COLLATERAL AND THE PRIORITY THEREOF AGAINST ANY
LIEN NOT EXPRESSLY PERMITTED PURSUANT TO SECTION 6.02 OF THE CREDIT AGREEMENT.
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN (INCLUDING ANY
PROVISION FOR, REFERENCE TO, OR ACKNOWLEDGEMENT OF, ANY LIEN OR PERMITTED
ENCUMBRANCE), NOTHING HEREIN AND NO APPROVAL BY THE CANADIAN AGENT OR SECURED
PARTIES OF ANY LIEN OR PERMITTED ENCUMBRANCE (WHETHER SUCH APPROVAL IS ORAL OR
IN WRITING) SHALL BE CONSTRUED AS OR DEEMED TO CONSTITUTE A SUBORDINATION BY THE
CANADIAN AGENT OR THE SECURED PARTIES OF ANY SECURITY INTEREST OR OTHER RIGHT,
INTEREST OR LIEN IN OR TO THE ABL COLLATERAL OR ANY PART THEREOF IN FAVOUR OF
ANY LIEN OR PERMITTED ENCUMBRANCE OR ANY HOLDER OF ANY LIEN OR PERMITTED
ENCUMBRANCE.


 


(C)  EACH GRANTOR AGREES, AT ITS OWN EXPENSE, TO EXECUTE, ACKNOWLEDGE, DELIVER
AND CAUSE TO BE DULY FILED ALL SUCH FURTHER INSTRUMENTS AND DOCUMENTS AND TAKE
ALL SUCH ACTIONS AS THE CANADIAN AGENT MAY FROM TIME TO TIME REASONABLY REQUEST
TO BETTER ASSURE, PRESERVE, PROTECT AND PERFECT THE SECURITY INTEREST AND THE
RIGHTS AND REMEDIES CREATED HEREBY, INCLUDING THE PAYMENT OF ANY FEES AND TAXES
REQUIRED IN CONNECTION WITH THE EXECUTION AND DELIVERY OF

 

8

--------------------------------------------------------------------------------


 


THIS AGREEMENT, THE GRANTING OF THE SECURITY INTEREST AND THE FILING OF ANY
FINANCING STATEMENTS OR OTHER DOCUMENTS IN CONNECTION HEREWITH OR THEREWITH.


 


(D)  THE CANADIAN AGENT AND SUCH PERSONS AS THE CANADIAN AGENT MAY REASONABLY
DESIGNATE SHALL HAVE THE RIGHT, AT THE GRANTORS’ OWN COST AND EXPENSE, TO
INSPECT THE ABL COLLATERAL SUBJECT TO THE SECURITY INTEREST, ALL RECORDS RELATED
THERETO (AND TO MAKE EXTRACTS AND COPIES FROM SUCH RECORDS) AND THE PREMISES
UPON WHICH ANY OF SUCH ABL COLLATERAL IS LOCATED, TO DISCUSS THE GRANTORS’
AFFAIRS WITH THE OFFICERS OF THE GRANTORS AND THEIR INDEPENDENT ACCOUNTANTS AND
TO VERIFY UNDER REASONABLE PROCEDURES, IN ACCORDANCE WITH SECTION 5.09 OF THE
CREDIT AGREEMENT, THE VALIDITY, AMOUNT, QUALITY, QUANTITY, VALUE, CONDITION AND
STATUS OF, OR ANY OTHER MATTER RELATING TO, THE ABL COLLATERAL SUBJECT TO THE
SECURITY INTEREST, INCLUDING, IN THE CASE OF ACCOUNTS OR ABL COLLATERAL IN THE
POSSESSION OF ANY THIRD PERSON, BY CONTACTING ACCOUNT DEBTORS OR THE THIRD
PERSON POSSESSING SUCH ABL COLLATERAL FOR THE PURPOSE OF MAKING SUCH A
VERIFICATION. THE CANADIAN AGENT SHALL HAVE THE ABSOLUTE RIGHT TO SHARE ANY
INFORMATION IT GAINS FROM SUCH INSPECTION OR VERIFICATION WITH ANY SECURED
PARTY.


 


(E)  AT ITS OPTION, THE CANADIAN AGENT MAY DISCHARGE PAST DUE TAXES,
ASSESSMENTS, CHARGES, FEES OR LIENS AT ANY TIME LEVIED OR PLACED ON THE ABL
COLLATERAL AND NOT PERMITTED PURSUANT TO SECTION 6.02 OF THE CREDIT AGREEMENT,
AND MAY PAY FOR THE MAINTENANCE AND PRESERVATION OF THE ABL COLLATERAL SUBJECT
TO THE SECURITY INTEREST TO THE EXTENT ANY GRANTOR FAILS TO DO SO AS REQUIRED BY
THE CREDIT AGREEMENT OR THIS AGREEMENT, AND EACH GRANTOR JOINTLY AND SEVERALLY
AGREES TO REIMBURSE THE CANADIAN AGENT ON DEMAND FOR ANY PAYMENT MADE OR ANY
EXPENSE INCURRED BY THE CANADIAN AGENT PURSUANT TO THE FOREGOING AUTHORIZATION;
PROVIDED THAT NOTHING IN THIS PARAGRAPH SHALL BE INTERPRETED AS EXCUSING ANY
GRANTOR FROM THE PERFORMANCE OF, OR IMPOSING ANY OBLIGATION ON THE CANADIAN
AGENT OR ANY OTHER SECURED PARTY TO CURE OR PERFORM, ANY COVENANTS OR OTHER
PROMISES OF ANY GRANTOR WITH RESPECT TO TAXES, ASSESSMENTS, CHARGES, FEES OR
LIENS AND MAINTENANCE OF PROPERTIES AS SET FORTH HEREIN OR IN THE OTHER LOAN
DOCUMENTS.


 


(F)  IF AT ANY TIME ANY GRANTOR SHALL TAKE A SECURITY INTEREST IN ANY PROPERTY
OF AN ACCOUNT DEBTOR OR ANY OTHER PERSON TO SECURE PAYMENT AND PERFORMANCE OF AN
ACCOUNT, SUCH GRANTOR SHALL PROMPTLY ASSIGN SUCH SECURITY INTEREST TO THE
CANADIAN AGENT, FOR THE BENEFIT OF THE SECURED PARTIES. SUCH ASSIGNMENT NEED NOT
BE FILED OF PUBLIC RECORD UNLESS NECESSARY TO CONTINUE THE PERFECTED STATUS OF
THE SECURITY INTEREST AGAINST CREDITORS OF AND TRANSFEREES FROM THE ACCOUNT
DEBTOR OR OTHER PERSON GRANTING THE SECURITY INTEREST.


 


(G)  EACH GRANTOR SHALL REMAIN LIABLE TO OBSERVE AND PERFORM ALL THE CONDITIONS
AND OBLIGATIONS TO BE OBSERVED AND PERFORMED BY IT UNDER EACH CONTRACT,
AGREEMENT OR INSTRUMENT RELATING TO THE ABL COLLATERAL SUBJECT TO THE SECURITY
INTEREST, ALL IN ACCORDANCE WITH THE TERMS AND CONDITIONS THEREOF, AND EACH
GRANTOR JOINTLY AND SEVERALLY AGREES TO INDEMNIFY AND HOLD HARMLESS THE CANADIAN
AGENT AND THE OTHER SECURED PARTIES FROM AND AGAINST ANY AND ALL LIABILITY FOR
SUCH PERFORMANCE.


 


(H)  NONE OF THE GRANTORS SHALL MAKE OR PERMIT TO BE MADE AN ASSIGNMENT, PLEDGE
OR HYPOTHECATION OF THE ABL COLLATERAL SUBJECT TO THE SECURITY INTEREST OR SHALL
GRANT ANY OTHER LIEN IN RESPECT OF SUCH ABL COLLATERAL, EXCEPT AS PERMITTED BY
THE CREDIT AGREEMENT. NONE OF THE GRANTORS SHALL MAKE OR PERMIT TO BE MADE ANY
TRANSFER OF SUCH ABL

 

9

--------------------------------------------------------------------------------


 


COLLATERAL AND EACH GRANTOR SHALL REMAIN AT ALL TIMES IN POSSESSION OF SUCH ABL
COLLATERAL OWNED BY IT, EXCEPT THAT UNLESS AND UNTIL THE CANADIAN AGENT SHALL
NOTIFY THE GRANTORS THAT AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING AND THAT DURING THE CONTINUANCE THEREOF THE GRANTORS SHALL NOT SELL,
CONVEY, LEASE, ASSIGN, TRANSFER OR OTHERWISE DISPOSE OF ANY SUCH ABL COLLATERAL
(WHICH NOTICE MAY BE GIVEN BY TELEPHONE IF PROMPTLY CONFIRMED IN WRITING), THE
GRANTORS MAY USE AND DISPOSE OF SUCH ABL COLLATERAL IN ANY LAWFUL MANNER NOT
INCONSISTENT WITH THE PROVISIONS OF THIS AGREEMENT, THE CREDIT AGREEMENT OR ANY
OTHER LOAN DOCUMENT.


 


(I)  NONE OF THE GRANTORS WILL, WITHOUT THE CANADIAN AGENT’S PRIOR WRITTEN
CONSENT, GRANT ANY EXTENSION OF THE TIME OF PAYMENT OF ANY ACCOUNTS INCLUDED IN
THE ABL COLLATERAL, COMPROMISE, COMPOUND OR SETTLE THE SAME FOR LESS THAN THE
FULL AMOUNT THEREOF, RELEASE, WHOLLY OR PARTLY, ANY PERSON LIABLE FOR THE
PAYMENT THEREOF OR ALLOW ANY CREDIT OR DISCOUNT WHATSOEVER THEREON, OTHER THAN
EXTENSIONS, COMPROMISES, SETTLEMENTS, RELEASES, CREDITS OR DISCOUNTS GRANTED OR
MADE IN THE ORDINARY COURSE OF BUSINESS AND CONSISTENT WITH ITS CURRENT
PRACTICES AND IN ACCORDANCE WITH SUCH PRUDENT AND STANDARD PRACTICE USED IN
INDUSTRIES THAT ARE THE SAME AS OR SIMILAR TO THOSE IN WHICH SUCH GRANTOR IS
ENGAGED.


 


(J)  THE GRANTORS, AT THEIR OWN EXPENSE, SHALL MAINTAIN OR CAUSE TO BE
MAINTAINED INSURANCE COVERING PHYSICAL LOSS OR DAMAGE TO THE INVENTORY SUBJECT
TO THE SECURITY INTEREST IN ACCORDANCE WITH THE REQUIREMENTS SET FORTH IN
SECTION 5.07 OF THE CREDIT AGREEMENT. EACH GRANTOR IRREVOCABLY MAKES,
CONSTITUTES AND APPOINTS THE CANADIAN AGENT (AND ALL OFFICERS, EMPLOYEES OR
AGENTS DESIGNATED BY THE CANADIAN AGENT) AS SUCH GRANTOR’S TRUE AND LAWFUL AGENT
(AND ATTORNEY-IN-FACT) FOR THE PURPOSE, DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT, OF MAKING, SETTLING AND ADJUSTING CLAIMS IN RESPECT OF ABL COLLATERAL
SUBJECT TO THE SECURITY INTEREST UNDER POLICIES OF INSURANCE, ENDORSING THE NAME
OF SUCH GRANTOR ON ANY CHECK, DRAFT, INSTRUMENT OR OTHER ITEM OF PAYMENT FOR THE
PROCEEDS OF SUCH POLICIES OF INSURANCE AND FOR MAKING ALL DETERMINATIONS AND
DECISIONS WITH RESPECT THERETO. IN THE EVENT THAT ANY GRANTOR AT ANY TIME OR
TIMES SHALL FAIL TO OBTAIN OR MAINTAIN ANY OF THE POLICIES OF INSURANCE REQUIRED
HEREBY OR TO PAY ANY PREMIUM IN WHOLE OR PART RELATING THERETO, THE CANADIAN
AGENT MAY, WITHOUT WAIVING OR RELEASING ANY OBLIGATION OR LIABILITY OF THE
GRANTORS HEREUNDER OR ANY EVENT OF DEFAULT, IN ITS SOLE DISCRETION, OBTAIN AND
MAINTAIN SUCH POLICIES OF INSURANCE AND PAY SUCH PREMIUM AND TAKE ANY OTHER
ACTIONS WITH RESPECT THERETO AS THE CANADIAN AGENT DEEMS ADVISABLE. ALL SUMS
DISBURSED BY THE CANADIAN AGENT IN CONNECTION WITH THIS PARAGRAPH, INCLUDING
REASONABLE ATTORNEYS’ FEES, COURT COSTS, EXPENSES AND OTHER CHARGES RELATING
THERETO, SHALL BE PAYABLE, UPON DEMAND, BY THE GRANTORS TO THE CANADIAN AGENT
AND SHALL BE ADDITIONAL CANADIAN OBLIGATIONS SECURED HEREBY.


 


(K)  EACH GRANTOR SHALL MAINTAIN, IN FORM AND MANNER REASONABLY SATISFACTORY TO
THE CANADIAN AGENT, RECORDS OF ITS CHATTEL PAPER AND ITS BOOKS, RECORDS AND
DOCUMENTS EVIDENCING OR PERTAINING THERETO.


 


SECTION 3.04.  OTHER ACTIONS.  IN ORDER TO FURTHER ENSURE THE ATTACHMENT,
PERFECTION AND PRIORITY OF, AND THE ABILITY OF THE CANADIAN AGENT TO ENFORCE,
THE SECURITY INTEREST, EACH GRANTOR AGREES, IN EACH CASE AT SUCH GRANTOR’S OWN
EXPENSE, TO TAKE THE FOLLOWING ACTIONS WITH RESPECT TO THE FOLLOWING ABL
COLLATERAL OWNED BY IT AND SUBJECT TO THE SECURITY INTEREST:

 

10

--------------------------------------------------------------------------------


 


(A)  INSTRUMENTS. IF ANY GRANTOR SHALL AT ANY TIME HOLD OR ACQUIRE ANY
INSTRUMENTS SUBJECT TO THE SECURITY INTEREST, SUCH GRANTOR SHALL FORTHWITH
ENDORSE, ASSIGN AND DELIVER THE SAME TO THE CANADIAN AGENT, ACCOMPANIED BY SUCH
INSTRUMENTS OF TRANSFER OR ASSIGNMENT DULY EXECUTED IN BLANK AS THE CANADIAN
AGENT MAY FROM TIME TO TIME REASONABLY REQUEST.


 


(B)  LETTER-OF-CREDIT RIGHTS. IF ANY GRANTOR IS AT ANY TIME A BENEFICIARY UNDER
A LETTER OF CREDIT NOW OR HEREAFTER ISSUED IN FAVOR OF SUCH GRANTOR, THE RIGHTS
UNDER WHICH ARE SUBJECT TO THE SECURITY INTEREST, SUCH GRANTOR SHALL PROMPTLY
NOTIFY THE CANADIAN AGENT THEREOF AND, AT THE REQUEST AND OPTION OF THE CANADIAN
AGENT, SUCH GRANTOR SHALL, PURSUANT TO AN AGREEMENT IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE CANADIAN AGENT, EITHER (I) ARRANGE FOR THE ISSUER
AND ANY CONFIRMER OF SUCH LETTER OF CREDIT TO CONSENT TO AN ASSIGNMENT TO THE
CANADIAN AGENT OF THE PROCEEDS OF ANY DRAWING UNDER THE LETTER OF CREDIT OR
(II) ARRANGE FOR THE CANADIAN AGENT TO BECOME THE TRANSFEREE BENEFICIARY OF THE
LETTER OF CREDIT, WITH THE CANADIAN AGENT AGREEING, IN EACH CASE, THAT THE
PROCEEDS OF ANY DRAWING UNDER THE LETTER OF CREDIT ARE TO BE PAID TO THE
APPLICABLE GRANTOR UNLESS AN EVENT OF DEFAULT HAS OCCURRED OR IS CONTINUING.


 


(C)  COLLATERAL ACCESS AGREEMENTS. EACH GRANTOR SHALL USE COMMERCIALLY
REASONABLE EFFORTS TO OBTAIN A COLLATERAL ACCESS AGREEMENT FROM THE LESSOR OF
EACH LEASED PROPERTY, MORTGAGEE OF OWNED PROPERTY OR BAILEE OR CONSIGNEE WITH
RESPECT TO ANY WAREHOUSE, PROCESSOR OR CONVERTER FACILITY OR OTHER LOCATION
WHERE COLLATERAL IS STORED OR LOCATED, WHICH AGREEMENT OR LETTER SHALL PROVIDE
ACCESS RIGHTS AND CONTAIN A WAIVER OR SUBORDINATION OF ALL LIENS OR CLAIMS THAT
THE LANDLORD, MORTGAGEE, BAILEE OR CONSIGNEE MAY ASSERT AGAINST THE COLLATERAL
AT THAT LOCATION, AND SHALL OTHERWISE BE REASONABLY SATISFACTORY IN FORM AND
SUBSTANCE TO THE CANADIAN AGENT. IF THE CANADIAN AGENT SHALL NOT HAVE RECEIVED A
COLLATERAL ACCESS AGREEMENT AS TO ANY SUCH LOCATION, THE ELIGIBLE INVENTORY AT
THAT LOCATION SHALL BE SUBJECT TO SUCH RESERVES AS MAY BE ESTABLISHED BY THE
CANADIAN AGENT. AFTER THE EFFECTIVE DATE, NO REAL PROPERTY OR WAREHOUSE SPACE
SHALL BE LEASED BY ANY GRANTOR AND NO INVENTORY SHALL BE SHIPPED TO A PROCESSOR
OR CONVERTER UNDER ARRANGEMENTS ESTABLISHED AFTER THE EFFECTIVE DATE UNLESS AND
UNTIL A SATISFACTORY COLLATERAL ACCESS AGREEMENT SHALL HAVE BEEN OBTAINED WITH
RESPECT TO SUCH LOCATION, AND IF IT HAS NOT BEEN OBTAINED, THE ELIGIBLE
INVENTORY AT THAT LOCATION SHALL BE SUBJECT TO THE ESTABLISHMENT OF RESERVES
ACCEPTABLE TO THE CANADIAN AGENT. EACH GRANTOR SHALL TIMELY AND FULLY PAY AND
PERFORM ITS OBLIGATIONS UNDER ALL LEASES AND OTHER AGREEMENTS WITH RESPECT TO
EACH LEASED LOCATION OR THIRD PARTY WAREHOUSE WHERE ANY COLLATERAL IS OR MAY BE
LOCATED.


 


SECTION 3.05.  CASH MANAGEMENT SYSTEM.


 


(A)  DEPOSIT ACCOUNTS. EACH GRANTOR SHALL AS PROMPTLY AS PRACTICABLE, AND IN ANY
EVENT WITHIN THE PERIOD REFERRED TO IN SECTION 4.01(S) OF THE CREDIT AGREEMENT,
FOR EACH DEPOSIT ACCOUNT THAT SUCH GRANTOR AT ANY TIME OPENS OR MAINTAINS (OTHER
THAN PAYROLL AND PETTY CASH ACCOUNTS, THE AGGREGATE AMOUNT ON DEPOSIT IN ALL OF
WHICH ACCOUNTS DOES NOT EXCEED US$1,000,000 AT ANY TIME), CAUSE THE DEPOSITORY
BANK TO EXECUTE AND DELIVER TO THE CANADIAN AGENT A DEPOSIT ACCOUNT CONTROL
AGREEMENT WITH RESPECT TO THE DEPOSIT ACCOUNT. EACH GRANTOR ACKNOWLEDGES AND
AGREES THAT (I) THE FUNDS ON DEPOSIT IN EACH DEPOSIT ACCOUNT OF SUCH GRANTOR
SHALL CONTINUE TO BE COLLATERAL SECURITY FOR THE CANADIAN OBLIGATIONS SECURED

 

11

--------------------------------------------------------------------------------


 


THEREBY, (II) UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF A CASH DOMINION
PERIOD, AT THE CANADIAN AGENT’S ELECTION, THE FUNDS ON DEPOSIT IN EACH SUCH
DEPOSIT ACCOUNT MAY BE APPLIED AS PROVIDED IN SECTION 2.11(F) OF THE CREDIT
AGREEMENT AND (III) UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT
OF DEFAULT, AT THE CANADIAN AGENT’S ELECTION, THE FUNDS ON DEPOSIT IN EACH SUCH
DEPOSIT ACCOUNT MAY BE APPLIED AS PROVIDED IN SECTION 4.02.


 


(B)  PAYMENT COLLECTION. EACH GRANTOR AGREES PROMPTLY TO DEPOSIT ALL PAYMENTS
RECEIVED BY IT ON ACCOUNT OF ACCOUNTS AND INVENTORY, WHETHER IN THE FORM OF
CASH, CHEQUES, NOTES, DRAFTS, BILLS OF EXCHANGE, MONEY ORDERS OR OTHERWISE, IN
PRECISELY THE FORM IN WHICH THEY ARE RECEIVED (BUT WITH ANY ENDORSEMENTS OF SUCH
GRANTOR NECESSARY FOR DEPOSIT OR COLLECTION), INTO A DEPOSIT ACCOUNT WITH
RESPECT TO WHICH THE DEPOSITARY BANK SHALL HAVE ENTERED INTO A DEPOSIT ACCOUNT
CONTROL AGREEMENT WITH THE CANADIAN AGENT, AND UNTIL THEY ARE SO DEPOSITED TO
HOLD SUCH PAYMENTS IN TRUST FOR AND AS THE PROPERTY OF THE CANADIAN AGENT.


 


ARTICLE IV

REMEDIES


 


SECTION 4.01.  REMEDIES UPON DEFAULT.  UPON THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, EACH GRANTOR AGREES TO DELIVER EACH ITEM OF
COLLATERAL TO THE CANADIAN AGENT ON DEMAND, AND IT IS AGREED THAT THE CANADIAN
AGENT SHALL HAVE THE RIGHT, WITH OR WITHOUT LEGAL PROCESS AND WITH OR WITHOUT
PRIOR NOTICE OR DEMAND FOR PERFORMANCE, TO TAKE POSSESSION OF THE COLLATERAL AND
WITHOUT LIABILITY FOR TRESPASS TO ENTER ANY PREMISES WHERE THE COLLATERAL MAY BE
LOCATED FOR THE PURPOSE OF TAKING POSSESSION OF OR REMOVING THE COLLATERAL AND,
GENERALLY, TO EXERCISE ANY AND ALL RIGHTS AFFORDED TO A SECURED PARTY UNDER THE
PPSA OR OTHER APPLICABLE LAW. WITHOUT LIMITING THE GENERALITY OF THE FOREGOING,
EACH GRANTOR AGREES THAT THE CANADIAN AGENT SHALL HAVE THE RIGHT, SUBJECT TO THE
MANDATORY REQUIREMENTS OF APPLICABLE LAW, TO SELL OR OTHERWISE DISPOSE OF ALL OR
ANY PART OF THE COLLATERAL AT A PUBLIC OR PRIVATE SALE OR AT ANY BROKER’S BOARD
OR ON ANY SECURITIES EXCHANGE, FOR CASH, UPON CREDIT OR FOR FUTURE DELIVERY AS
THE CANADIAN AGENT SHALL DEEM APPROPRIATE. THE CANADIAN AGENT SHALL BE
AUTHORIZED AT ANY SUCH SALE OF SECURITIES (IF IT DEEMS IT ADVISABLE TO DO SO) TO
RESTRICT THE PROSPECTIVE BIDDERS OR PURCHASERS TO PERSONS WHO WILL REPRESENT AND
AGREE THAT THEY ARE PURCHASING THE COLLATERAL FOR THEIR OWN ACCOUNT FOR
INVESTMENT AND NOT WITH A VIEW TO THE DISTRIBUTION OR SALE THEREOF, AND UPON
CONSUMMATION OF ANY SUCH SALE THE CANADIAN AGENT SHALL HAVE THE RIGHT TO ASSIGN,
TRANSFER AND DELIVER TO THE PURCHASER OR PURCHASERS THEREOF THE COLLATERAL SO
SOLD. EACH SUCH PURCHASER AT ANY SALE OF COLLATERAL SHALL HOLD THE PROPERTY SOLD
ABSOLUTELY, FREE FROM ANY CLAIM OR RIGHT ON THE PART OF ANY GRANTOR, AND EACH
GRANTOR HEREBY WAIVES (TO THE EXTENT PERMITTED BY LAW) ALL RIGHTS OF REDEMPTION,
STAY AND APPRAISAL WHICH SUCH GRANTOR NOW HAS OR MAY AT ANY TIME IN THE FUTURE
HAVE UNDER ANY RULE OF LAW OR STATUTE NOW EXISTING OR HEREAFTER ENACTED.

 

The Canadian Agent shall give the applicable Grantors 15 days’ written notice
(which each Grantor agrees is reasonable notice) of the Canadian Agent’s
intention to make any sale of Collateral. Such notice, in the case of a public
sale, shall state the time and place for such sale and, in the case of a sale at
a broker’s board or on a securities exchange, shall state the board or exchange
at which such sale is to be made and the day on which the Collateral, or portion
thereof, will first be offered for sale at such board or exchange. Any such
public sale shall be held at such time or times within ordinary business hours
and at such place or places as the

 

12

--------------------------------------------------------------------------------


 

Canadian Agent may fix and state in the notice (if any) of such sale. At any
such sale, the Collateral, or portion thereof, to be sold may be sold in one lot
as an entirety or in separate parcels, as the Canadian Agent may (in its sole
and absolute discretion) determine. The Canadian Agent shall not be obligated to
make any sale of any Collateral if it shall determine not to do so, regardless
of the fact that notice of sale of such Collateral shall have been given. The
Canadian Agent may, without notice or publication, adjourn any public or private
sale or cause the same to be adjourned from time to time by announcement at the
time and place fixed for sale, and such sale may, without further notice, be
made at the time and place to which the same was so adjourned. In case any sale
of all or any part of the Collateral is made on credit or for future delivery,
the Collateral so sold may be retained by the Canadian Agent until the sale
price is paid by the purchaser or purchasers thereof, but the Canadian Agent
shall not incur any liability in case any such purchaser or purchasers shall
fail to take up and pay for the Collateral so sold and, in case of any such
failure, such Collateral may be sold again upon like notice. At any public (or,
to the extent permitted by law, private) sale made pursuant to this Agreement,
any Secured Party may bid for or purchase, free (to the extent permitted by law)
from any right of redemption, stay, valuation or appraisal on the part of any
Grantor (all said rights being also hereby waived and released to the extent
permitted by law), the Collateral or any part thereof offered for sale and may
make payment on account thereof by using any claim then due and payable to such
Secured Party from any Grantor as a credit against the purchase price, and such
Secured Party may, upon compliance with the terms of sale, hold, retain and
dispose of such property without further accountability to any Grantor therefor.
For purposes hereof, a written agreement to purchase the Collateral or any
portion thereof shall be treated as a sale thereof; the Canadian Agent shall be
free to carry out such sale pursuant to such agreement and no Grantor shall be
entitled to the return of the Collateral or any portion thereof subject thereto,
notwithstanding the fact that after the Canadian Agent shall have entered into
such an agreement all Events of Default shall have been remedied and the
Canadian Obligations paid in full. As an alternative to exercising the power of
sale herein conferred upon it, the Canadian Agent may proceed by a suit or suits
at law or in equity to foreclose this Agreement and to sell the Collateral or
any portion thereof pursuant to a judgment or decree of a court or courts having
competent jurisdiction or pursuant to a proceeding by a court-appointed
receiver.

 

The Canadian Agent may, in addition to any other rights it may have, appoint by
instrument in writing a receiver or receiver and manager (both of which are
herein called a “Receiver”) of all or any part of the Collateral or may
institute proceedings in any court of competent jurisdiction for the appointment
of such a Receiver. Any such Receiver is hereby given and shall have the same
powers and rights and exclusions and limitations of liability as the Canadian
Agent has under this Agreement, at law or in equity. In exercising any such
powers, any such Receiver shall, to the extent permitted by law, act as and for
all purposes shall be deemed to be the agent of the Grantor and the Canadian
Agent shall not be responsible for any act or default of any such Receiver. The
Canadian Agent may appoint one or more Receivers hereunder and may remove any
such Receiver or Receivers and appoint another or others in his or their stead
from time to time. Any Receiver so appointed may be an officer or employee of
the Canadian Agent. A court need not appoint, ratify the appointment by the
Canadian Agent of or otherwise supervise in any manner the actions of any
Receiver. Upon any Grantor receiving notice from the Canadian Agent of the
taking of possession of the Collateral or the appointment of a Receiver, all
powers, functions, rights and privileges of each of the directors and officers
of

 

13

--------------------------------------------------------------------------------


 

such Grantor with respect to the Collateral shall, to the extent permitted by
applicable law, cease, unless specifically continued by the written consent of
the Canadian Agent.

 


SECTION 4.02.  APPLICATION OF PROCEEDS.  SUBJECT TO APPLICABLE LAW, THE CANADIAN
AGENT SHALL APPLY THE PROCEEDS OF ANY COLLECTION OR SALE OF ANY COLLATERAL, AND
ANY COLLATERAL CONSISTING OF CASH, AS FOLLOWS:

 

FIRST, to the payment of all costs and expenses incurred by the Canadian Agent
in connection with such collection or sale or otherwise in connection with this
Agreement, any other Loan Document or any of the Canadian Obligations, including
all court costs and the fees and expenses of its agents and legal counsel, the
repayment of all advances (other than Protective Advances) made by the Canadian
Agent hereunder or under any other Loan Document on behalf of any Grantor and
any other costs or expenses incurred in connection with the exercise of any
right or remedy hereunder or under any other Loan Document;

 

SECOND, to the payment in full of the Protective Advances secured by such
Collateral and interest accrued thereon;

 

THIRD, to the payment in full of the other Canadian Obligations (other than the
obligations referred to in clause FOURTH below) secured by such Collateral (the
amounts so applied to be distributed among the applicable Secured Parties pro
rata in accordance with the amounts of such Canadian Obligations owed to them on
the date of any such distribution);

 

FOURTH, to the payment in full of the Canadian Obligations of the type referred
to in clause (c) of the definition of Obligations (the amounts so applied to be
distributed among the applicable Secured Parties pro rata in accordance with the
amounts of such Canadian Obligations owed to them on the date of any such
distribution); and

 

FIFTH, to the Grantors, their successors or assigns, or as a court of competent
jurisdiction may otherwise direct.

 

The Canadian Agent shall have absolute discretion as to the time of application
of any such proceeds, moneys or balances in accordance with this Agreement. Upon
any sale of Collateral by the Canadian Agent (including pursuant to a power of
sale granted by statute or under a judicial proceeding), the receipt of the
Canadian Agent or of the officer making the sale shall be a sufficient discharge
to the purchaser or purchasers of the Collateral so sold and such purchaser or
purchasers shall not be obligated to see to the application of any part of the
purchase money paid over to the Canadian Agent or such officer or be answerable
in any way for the misapplication thereof.

 


SECTION 4.03.  GRANT OF LICENSE TO USE INTELLECTUAL PROPERTY.


 

For the purpose of enabling the Canadian Agent to exercise rights and remedies
under this Agreement at such time as the Canadian Agent shall be lawfully
entitled to exercise such rights and remedies, each Grantor hereby grants to the
Canadian Agent an irrevocable, nonexclusive license (exercisable without payment
of royalty or other compensation to the Grantors) to use,

 

14

--------------------------------------------------------------------------------


 

license or sublicense any of the Intellectual Property now owned or hereafter
acquired by such Grantor, and wherever the same may be located, and including in
such license reasonable access to all media in which any of the licensed items
may be recorded or stored and to all computer software and programs used for the
compilation or printout thereof. The rights conferred by such license may be
exercised, at the option of the Canadian Agent, upon the occurrence and during
the continuation of an Event of Default; provided that any license, sublicense
or other transaction entered into by the Canadian Agent in accordance herewith
shall be binding upon the Grantors notwithstanding any subsequent cure of an
Event of Default.

 


ARTICLE V

INDEMNITY, SUBROGATION AND SUBORDINATION


 


SECTION 5.01.  INDEMNITY AND SUBROGATION.  IN ADDITION TO ALL SUCH RIGHTS OF
INDEMNITY AND SUBROGATION AS THE GUARANTORS MAY HAVE UNDER APPLICABLE LAW (BUT
SUBJECT TO SECTION 5.03), THE CANADIAN BORROWER AGREES THAT (A) IN THE EVENT A
PAYMENT OF AN OBLIGATION OF THE CANADIAN BORROWER SHALL BE MADE BY ANY GUARANTOR
UNDER THIS AGREEMENT, THE CANADIAN BORROWER SHALL INDEMNIFY SUCH GUARANTOR FOR
THE FULL AMOUNT OF SUCH PAYMENT AND SUCH GUARANTOR SHALL BE SUBROGATED TO THE
RIGHTS OF THE PERSON TO WHOM SUCH PAYMENT SHALL HAVE BEEN MADE TO THE EXTENT OF
SUCH PAYMENT AND (B) IN THE EVENT ANY ASSETS OF ANY GRANTOR SHALL BE SOLD
PURSUANT TO THIS AGREEMENT OR ANY OTHER SECURITY DOCUMENT TO SATISFY IN WHOLE OR
IN PART AN OBLIGATION OF THE CANADIAN BORROWER OWED TO ANY SECURED PARTY, THE
CANADIAN BORROWER SHALL INDEMNIFY SUCH GRANTOR IN AN AMOUNT EQUAL TO THE GREATER
OF THE BOOK VALUE OR THE FAIR MARKET VALUE OF THE ASSETS SO SOLD.

 


SECTION 5.02.  CONTRIBUTION AND SUBROGATION.  EACH SUBSIDIARY PARTY (A
“CONTRIBUTING PARTY”) AGREES (SUBJECT TO SECTION 5.03) THAT, IN THE EVENT A
PAYMENT SHALL BE MADE BY ANY OTHER SUBSIDIARY PARTY HEREUNDER IN RESPECT OF ANY
CANADIAN OBLIGATION GUARANTEED BY THE CONTRIBUTING PARTY OR ASSETS OF ANY OTHER
SUBSIDIARY PARTY SHALL BE SOLD PURSUANT TO ANY SECURITY DOCUMENT TO SATISFY ANY
CANADIAN OBLIGATION GUARANTEED BY THE CONTRIBUTING PARTY AND SUCH OTHER
SUBSIDIARY PARTY (THE “CLAIMING PARTY”) SHALL NOT HAVE BEEN FULLY INDEMNIFIED AS
PROVIDED IN SECTION 5.01, THE CONTRIBUTING PARTY SHALL INDEMNIFY THE CLAIMING
PARTY IN AN AMOUNT EQUAL TO THE AMOUNT OF SUCH PAYMENT OR THE GREATER OF THE
BOOK VALUE OR THE FAIR MARKET VALUE OF SUCH ASSETS, AS THE CASE MAY BE, IN EACH
CASE MULTIPLIED BY A FRACTION OF WHICH THE NUMERATOR SHALL BE THE NET WORTH OF
THE CONTRIBUTING PARTY ON THE DATE HEREOF AND THE DENOMINATOR SHALL BE THE
AGGREGATE NET WORTH OF ALL THE SUBSIDIARY PARTIES THAT HAVE GUARANTEED THE
CANADIAN OBLIGATION ON THE DATE HEREOF (OR, IN THE CASE OF ANY SUBSIDIARY PARTY
BECOMING A PARTY HERETO PURSUANT TO SECTION 6.15, THE DATE OF THE SUPPLEMENT
HERETO EXECUTED AND DELIVERED BY SUCH SUBSIDIARY PARTY). ANY CONTRIBUTING PARTY
MAKING ANY PAYMENT TO A CLAIMING PARTY PURSUANT TO THIS SECTION SHALL BE
SUBROGATED TO THE RIGHTS OF SUCH CLAIMING PARTY UNDER SECTION 5.01 TO THE EXTENT
OF SUCH PAYMENT.

 


SECTION 5.03.  SUBORDINATION.


 


NOTWITHSTANDING ANY PROVISION OF THIS AGREEMENT TO THE CONTRARY, ALL RIGHTS OF
THE SUBSIDIARY PARTIES UNDER SECTION 5.01 AND SECTION 5.02 AND ALL OTHER RIGHTS
OF INDEMNITY, CONTRIBUTION OR SUBROGATION UNDER APPLICABLE LAW OR OTHERWISE
SHALL BE FULLY SUBORDINATED TO THE INDEFEASIBLE

 

15

--------------------------------------------------------------------------------


 


PAYMENT IN FULL IN CASH OF THE CANADIAN OBLIGATIONS. NO FAILURE ON THE PART OF
THE CANADIAN BORROWER OR ANY SUBSIDIARY PARTY TO MAKE THE PAYMENTS REQUIRED BY
SECTION 5.01 AND SECTION 5.02 (OR ANY OTHER PAYMENTS REQUIRED UNDER APPLICABLE
LAW OR OTHERWISE) SHALL IN ANY RESPECT LIMIT THE OBLIGATIONS AND LIABILITIES OF
THE CANADIAN BORROWER OR ANY SUBSIDIARY PARTY WITH RESPECT TO ITS OBLIGATIONS
HEREUNDER, AND EACH SUCH PERSON SHALL REMAIN LIABLE FOR THE FULL AMOUNT OF ITS
OBLIGATIONS HEREUNDER.


 


ARTICLE VI

MISCELLANEOUS


 


SECTION 6.01.  NOTICES.  ALL COMMUNICATIONS AND NOTICES HEREUNDER SHALL (EXCEPT
AS OTHERWISE EXPRESSLY PERMITTED HEREIN) BE IN WRITING AND GIVEN AS PROVIDED IN
SECTION 9.01 OF THE CREDIT AGREEMENT. ALL COMMUNICATIONS AND NOTICES HEREUNDER
TO ANY SUBSIDIARY PARTY SHALL BE GIVEN TO IT IN CARE OF SYMMETRY AS PROVIDED IN
SECTION 9.01 OF THE CREDIT AGREEMENT.

 


SECTION 6.02.  WAIVERS; AMENDMENT.


 


(A)  NO FAILURE OR DELAY BY THE CANADIAN AGENT, THE ADMINISTRATIVE AGENT, ANY
ISSUING BANK OR ANY LENDER IN EXERCISING ANY RIGHT OR POWER HEREUNDER OR UNDER
ANY OTHER LOAN DOCUMENT SHALL OPERATE AS A WAIVER THEREOF, NOR SHALL ANY SINGLE
OR PARTIAL EXERCISE OF ANY SUCH RIGHT OR POWER, OR ANY ABANDONMENT OR
DISCONTINUANCE OF STEPS TO ENFORCE SUCH A RIGHT OR POWER, PRECLUDE ANY OTHER OR
FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER RIGHT OR POWER. THE RIGHTS
AND REMEDIES OF THE CANADIAN AGENT, THE ADMINISTRATIVE AGENT, THE ISSUING BANKS
AND THE LENDERS HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS ARE CUMULATIVE AND
ARE NOT EXCLUSIVE OF ANY RIGHTS OR REMEDIES THAT THEY WOULD OTHERWISE HAVE. NO
WAIVER OF ANY PROVISION OF THIS AGREEMENT OR CONSENT TO ANY DEPARTURE BY ANY
LOAN PARTY THEREFROM SHALL IN ANY EVENT BE EFFECTIVE UNLESS THE SAME SHALL BE
PERMITTED BY PARAGRAPH (B) OF THIS SECTION, AND THEN SUCH WAIVER OR CONSENT
SHALL BE EFFECTIVE ONLY IN THE SPECIFIC INSTANCE AND FOR THE PURPOSE FOR WHICH
GIVEN. WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE MAKING OF A LOAN,
ACCEPTANCE OF A BA OR ISSUANCE OF A LETTER OF CREDIT SHALL NOT BE CONSTRUED AS A
WAIVER OF ANY DEFAULT, REGARDLESS OF WHETHER THE CANADIAN AGENT, THE
ADMINISTRATIVE AGENT, ANY LENDER OR ANY ISSUING BANK MAY HAVE HAD NOTICE OR
KNOWLEDGE OF SUCH DEFAULT AT THE TIME. NO NOTICE OR DEMAND ON ANY LOAN PARTY IN
ANY CASE SHALL ENTITLE ANY LOAN PARTY TO ANY OTHER OR FURTHER NOTICE OR DEMAND
IN SIMILAR OR OTHER CIRCUMSTANCES.


 


(B)  NEITHER THIS AGREEMENT NOR ANY PROVISION HEREOF MAY BE WAIVED, AMENDED OR
MODIFIED EXCEPT PURSUANT TO AN AGREEMENT OR AGREEMENTS IN WRITING ENTERED INTO
BY THE CANADIAN AGENT AND THE LOAN PARTY OR LOAN PARTIES WITH RESPECT TO WHICH
SUCH WAIVER, AMENDMENT OR MODIFICATION IS TO APPLY, SUBJECT TO ANY CONSENT
REQUIRED IN ACCORDANCE WITH SECTION 9.02 OF THE CREDIT AGREEMENT.

 

16

--------------------------------------------------------------------------------


 


SECTION 6.03.  CANADIAN AGENT’S FEES AND EXPENSES; INDEMNIFICATION.


 


(A)  THE PARTIES HERETO AGREE THAT THE CANADIAN AGENT SHALL BE ENTITLED TO
REIMBURSEMENT OF ITS EXPENSES INCURRED HEREUNDER AS PROVIDED IN SECTION 9.03 OF
THE CREDIT AGREEMENT.


 


(B)  WITHOUT LIMITATION OF ITS INDEMNIFICATION OBLIGATIONS UNDER THE OTHER LOAN
DOCUMENTS, EACH GRANTOR AND EACH GUARANTOR JOINTLY AND SEVERALLY AGREES TO
INDEMNIFY THE CANADIAN AGENT AND THE OTHER INDEMNITEES (AS DEFINED IN
SECTION 9.03 OF THE CREDIT AGREEMENT) AGAINST, AND HOLD EACH INDEMNITEE HARMLESS
FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND RELATED EXPENSES,
INCLUDING THE FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR ANY INDEMNITEE,
INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE ARISING OUT OF, IN CONNECTION
WITH, OR AS A RESULT OF, THE EXECUTION, DELIVERY OR PERFORMANCE OF THIS
AGREEMENT OR ANY CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY
OF THE FOREGOING, OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY, OR TO THE
COLLATERAL, WHETHER OR NOT ANY INDEMNITEE IS A PARTY THERETO; PROVIDED THAT SUCH
INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH
LOSSES, CLAIMS, DAMAGES, LIABILITIES OR RELATED EXPENSES ARE DETERMINED BY A
COURT OF COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE
RESULTED FROM THE GROSS NEGLIGENCE OR WILFUL MISCONDUCT OF SUCH INDEMNITEE OR
ANY OF ITS RELATED PARTIES.


 


(C)  ANY SUCH AMOUNTS PAYABLE AS PROVIDED HEREUNDER SHALL BE ADDITIONAL CANADIAN
OBLIGATIONS SECURED HEREBY AND BY THE OTHER SECURITY DOCUMENTS. THE PROVISIONS
OF THIS SECTION SHALL REMAIN OPERATIVE AND IN FULL FORCE AND EFFECT REGARDLESS
OF THE TERMINATION OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY, THE REPAYMENT OF ANY OF
THE CANADIAN OBLIGATIONS, THE INVALIDITY OR UNENFORCEABILITY OF ANY TERM OR
PROVISION OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY INVESTIGATION
MADE BY OR ON BEHALF OF THE CANADIAN AGENT OR ANY OTHER SECURED PARTY. ALL
AMOUNTS DUE UNDER THIS SECTION SHALL BE PAYABLE ON WRITTEN DEMAND THEREFOR.


 


SECTION 6.04.  SUCCESSORS AND ASSIGNS.  WHENEVER IN THIS AGREEMENT ANY OF THE
PARTIES HERETO IS REFERRED TO, SUCH REFERENCE SHALL BE DEEMED TO INCLUDE THE
PERMITTED SUCCESSORS AND ASSIGNS OF SUCH PARTY; AND ALL COVENANTS, PROMISES AND
AGREEMENTS BY OR ON BEHALF OF ANY GUARANTOR OR GRANTOR OR THE CANADIAN AGENT
THAT ARE CONTAINED IN THIS AGREEMENT SHALL BIND AND INURE TO THE BENEFIT OF
THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.

 


SECTION 6.05.  SURVIVAL OF AGREEMENT.  ALL COVENANTS, AGREEMENTS,
REPRESENTATIONS AND WARRANTIES MADE BY THE LOAN PARTIES IN THE LOAN DOCUMENTS
AND IN THE CERTIFICATES OR OTHER INSTRUMENTS PREPARED OR DELIVERED IN CONNECTION
WITH OR PURSUANT TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL BE
CONSIDERED TO HAVE BEEN RELIED UPON BY THE LENDERS AND SHALL SURVIVE THE
EXECUTION AND DELIVERY OF THE LOAN DOCUMENTS AND THE MAKING OF ANY LOANS, THE
ACCEPTANCE OF ANY BAS AND THE ISSUANCE OF ANY LETTERS OF CREDIT, REGARDLESS OF
ANY INVESTIGATION MADE BY ANY LENDER OR ON ITS BEHALF AND NOTWITHSTANDING THAT
THE CANADIAN AGENT, THE ADMINISTRATIVE AGENT, ANY ISSUING BANK OR ANY LENDER MAY
HAVE HAD NOTICE OR KNOWLEDGE OF ANY DEFAULT OR INCORRECT REPRESENTATION OR
WARRANTY AT THE TIME ANY CREDIT IS EXTENDED UNDER THE CREDIT AGREEMENT, AND
SHALL CONTINUE IN FULL FORCE AND EFFECT AS LONG AS THE PRINCIPAL OF OR ANY
ACCRUED INTEREST ON ANY LOAN OR ANY FEE OR ANY OTHER AMOUNT PAYABLE UNDER

 

17

--------------------------------------------------------------------------------


 


ANY LOAN DOCUMENT IS OUTSTANDING AND UNPAID OR ANY LETTER OF CREDIT IS
OUTSTANDING AND SO LONG AS THE COMMITMENTS HAVE NOT EXPIRED OR TERMINATED.

 


SECTION 6.06.  COUNTERPARTS; EFFECTIVENESS; SEVERAL AGREEMENT.  THIS AGREEMENT
MAY BE EXECUTED IN COUNTERPARTS, EACH OF WHICH SHALL CONSTITUTE AN ORIGINAL BUT
ALL OF WHICH WHEN TAKEN TOGETHER SHALL CONSTITUTE A SINGLE CONTRACT. DELIVERY OF
AN EXECUTED SIGNATURE PAGE TO THIS AGREEMENT BY FACSIMILE OR ELECTRONIC
TRANSMISSION SHALL BE AS EFFECTIVE AS DELIVERY OF A MANUALLY SIGNED COUNTERPART
OF THIS AGREEMENT. THIS AGREEMENT SHALL BECOME EFFECTIVE AS TO ANY LOAN PARTY
WHEN A COUNTERPART HEREOF EXECUTED ON BEHALF OF SUCH LOAN PARTY SHALL HAVE BEEN
DELIVERED TO THE CANADIAN AGENT AND A COUNTERPART HEREOF SHALL HAVE BEEN
EXECUTED ON BEHALF OF THE CANADIAN AGENT, AND THEREAFTER SHALL BE BINDING UPON
SUCH LOAN PARTY AND THE CANADIAN AGENT AND THEIR RESPECTIVE PERMITTED SUCCESSORS
AND ASSIGNS, AND SHALL INURE TO THE BENEFIT OF SUCH LOAN PARTY, THE CANADIAN
AGENT AND THE OTHER SECURED PARTIES AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS,
EXCEPT THAT NO LOAN PARTY SHALL HAVE THE RIGHT TO ASSIGN OR TRANSFER ITS RIGHTS
OR OBLIGATIONS HEREUNDER OR ANY INTEREST HEREIN OR IN THE COLLATERAL (AND ANY
SUCH ASSIGNMENT OR TRANSFER SHALL BE VOID) EXCEPT AS EXPRESSLY PROVIDED IN THIS
AGREEMENT OR THE CREDIT AGREEMENT. THIS AGREEMENT SHALL BE CONSTRUED AS A
SEPARATE AGREEMENT WITH RESPECT TO EACH LOAN PARTY AND MAY BE AMENDED, MODIFIED,
SUPPLEMENTED, WAIVED OR RELEASED WITH RESPECT TO ANY LOAN PARTY WITHOUT THE
APPROVAL OF ANY OTHER LOAN PARTY AND WITHOUT AFFECTING THE OBLIGATIONS OF ANY
OTHER LOAN PARTY HEREUNDER.

 


SECTION 6.07.  SEVERABILITY.  ANY PROVISION OF THIS AGREEMENT HELD TO BE
INVALID, ILLEGAL OR UNENFORCEABLE IN ANY JURISDICTION SHALL, AS TO SUCH
JURISDICTION, BE INEFFECTIVE TO THE EXTENT OF SUCH INVALIDITY, ILLEGALITY OR
UNENFORCEABILITY WITHOUT AFFECTING THE VALIDITY, LEGALITY AND ENFORCEABILITY OF
THE REMAINING PROVISIONS HEREOF; AND THE INVALIDITY OF A PARTICULAR PROVISION IN
A PARTICULAR JURISDICTION SHALL NOT INVALIDATE SUCH PROVISION IN ANY OTHER
JURISDICTION. THE PARTIES SHALL ENDEAVOR IN GOOD-FAITH NEGOTIATIONS TO REPLACE
THE INVALID, ILLEGAL OR UNENFORCEABLE PROVISIONS WITH VALID PROVISIONS THE
ECONOMIC EFFECT OF WHICH COMES AS CLOSE AS POSSIBLE TO THAT OF THE INVALID,
ILLEGAL OR UNENFORCEABLE PROVISIONS.

 


SECTION 6.08.  RIGHT OF SET-OFF.  IF AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND
BE CONTINUING, EACH LENDER AND EACH OF ITS AFFILIATES IS HEREBY AUTHORIZED AT
ANY TIME AND FROM TIME TO TIME, TO THE FULLEST EXTENT PERMITTED BY LAW, TO SET
OFF AND APPLY ANY AND ALL DEPOSITS (GENERAL OR SPECIAL, TIME OR DEMAND,
PROVISIONAL OR FINAL) AT ANY TIME HELD AND OTHER OBLIGATIONS AT ANY TIME OWING
BY SUCH LENDER OR AFFILIATE TO OR FOR THE CREDIT OR THE ACCOUNT OF ANY GUARANTOR
OR GRANTOR AGAINST ANY OF AND ALL THE OBLIGATIONS OF SUCH GUARANTOR OR GRANTOR
THEN DUE NOW OR HEREAFTER EXISTING UNDER THIS AGREEMENT OWED TO SUCH LENDER,
IRRESPECTIVE OF WHETHER OR NOT SUCH LENDER SHALL HAVE MADE ANY DEMAND UNDER THIS
AGREEMENT. THE RIGHTS OF EACH LENDER UNDER THIS SECTION ARE IN ADDITION TO OTHER
RIGHTS AND REMEDIES (INCLUDING OTHER RIGHTS OF SET-OFF) WHICH SUCH LENDER MAY
HAVE.

 


SECTION 6.09.  GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.


 


(A)  THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAW OF THE PROVINCE OF ONTARIO, AND THE LAWS OF CANADA APPLICABLE THEREIN.

 

18

--------------------------------------------------------------------------------


 


(B)  EACH PARTY TO THIS AGREEMENT HEREBY IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE PROVINCE OF ONTARIO OR THE PROVINCE OF QUEBEC, AND ANY APPELLATE
COURT FROM THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF
ANY JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH PROVINCES. EACH OF THE PARTIES
HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE CANADIAN AGENT, ANY ISSUING BANK OR ANY
LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY GRANTOR OR GUARANTOR, OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.


 


(C)  EACH PARTY TO THIS AGREEMENT HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH
IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.


 


(D)  EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN
THE MANNER PROVIDED FOR NOTICES IN SECTION 6.01. NOTHING IN THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.


 


SECTION 6.10.  JUDGMENT CURRENCY.


 


(A)  THE OBLIGATIONS OF ANY PARTY TO THIS AGREEMENT HEREUNDER AND UNDER THE
OTHER LOAN DOCUMENTS TO MAKE PAYMENTS IN CANADIAN DOLLARS OR IN US DOLLARS, AS
THE CASE MAY BE (FOR THE PURPOSES OF THIS SECTION 6.10, THE “CANADIAN OBLIGATION
CURRENCY”), SHALL NOT BE DISCHARGED OR SATISFIED BY ANY TENDER OR RECOVERY
PURSUANT TO ANY JUDGMENT EXPRESSED IN OR CONVERTED INTO ANY CURRENCY OTHER THAN
THE CANADIAN OBLIGATION CURRENCY, EXCEPT TO THE EXTENT THAT SUCH TENDER OR
RECOVERY RESULTS IN THE EFFECTIVE RECEIPT BY THE CANADIAN AGENT OR A SECURED
PARTY OF THE FULL AMOUNT OF THE CANADIAN OBLIGATION CURRENCY EXPRESSED TO BE
PAYABLE TO THE CANADIAN AGENT OR A SECURED PARTY UNDER THIS AGREEMENT OR THE
OTHER LOAN DOCUMENTS. IF, FOR THE PURPOSE OF OBTAINING OR ENFORCING JUDGMENT
AGAINST ANY PARTY TO THIS AGREEMENT IN ANY COURT OR IN ANY JURISDICTION, IT
BECOMES NECESSARY TO CONVERT INTO OR FROM ANY CURRENCY OTHER THAN THE CANADIAN
OBLIGATION CURRENCY (FOR THE PURPOSES OF THIS SECTION 6.10, SUCH OTHER CURRENCY
BEING HEREINAFTER REFERRED TO AS THE “JUDGMENT CURRENCY”) AN AMOUNT DUE IN THE
CANADIAN OBLIGATION CURRENCY, THE CONVERSION SHALL BE MADE, AT THE RATE OF
EXCHANGE PREVAILING, IN EACH CASE, AS OF THE DATE IMMEDIATELY PRECEDING THE DAY
ON WHICH THE JUDGMENT IS GIVEN (FOR THE PURPOSES OF THIS SECTION 6.10, SUCH
BUSINESS DAY BEING HEREINAFTER REFERRED TO AS THE “JUDGMENT CURRENCY CONVERSION
DATE”).

 

19

--------------------------------------------------------------------------------


 

(b)           If there is a change in the rate of exchange prevailing between
the Judgment Currency Conversion Date and the date of actual payment of the
amount due, each party to this Agreement covenants and agrees to pay, or cause
to be paid, such additional amounts, if any (but in any event not a lesser
amount), as may be necessary to ensure that the amount paid in the Judgment
Currency, when converted at the rate of exchange prevailing on the date of
payment, will produce the amount of the Canadian Obligation Currency which could
have been purchased with the amount of Judgment Currency stipulated in the
judgment or judicial award at the rate of exchange prevailing on the Judgment
Currency Conversion Date.

 

(c)           For purposes of determining the prevailing rate of exchange, such
amounts shall include any premium and costs payable in connection with the
purchase of the Canadian Obligation Currency.

 

SECTION 6.11.  WAIVER OF JURY TRIAL.EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 


SECTION 6.12.  HEADINGS.  ARTICLE AND SECTION HEADINGS AND THE TABLE OF CONTENTS
USED HEREIN ARE FOR CONVENIENCE OF REFERENCE ONLY, ARE NOT PART OF THIS
AGREEMENT AND ARE NOT TO AFFECT THE CONSTRUCTION OF, OR TO BE TAKEN INTO
CONSIDERATION IN INTERPRETING, THIS AGREEMENT.

 


SECTION 6.13.  SECURITY INTEREST ABSOLUTE.  ALL RIGHTS OF THE CANADIAN AGENT
HEREUNDER, THE SECURITY INTEREST AND ALL OBLIGATIONS OF EACH GRANTOR AND
GUARANTOR HEREUNDER SHALL BE ABSOLUTE AND UNCONDITIONAL IRRESPECTIVE OF (A) ANY
LACK OF VALIDITY OR ENFORCEABILITY OF THE CREDIT AGREEMENT, ANY OTHER LOAN
DOCUMENT, ANY AGREEMENT WITH RESPECT TO ANY OF THE CANADIAN OBLIGATIONS OR ANY
OTHER AGREEMENT OR INSTRUMENT RELATING TO ANY OF THE FOREGOING, (B) ANY CHANGE
IN THE TIME, MANNER OR PLACE OF PAYMENT OF, OR IN ANY OTHER TERM OF, ALL OR ANY
OF THE CANADIAN OBLIGATIONS, OR ANY OTHER AMENDMENT OR WAIVER OF OR ANY CONSENT
TO ANY DEPARTURE FROM THE CREDIT AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY OTHER
AGREEMENT OR INSTRUMENT, (C) ANY EXCHANGE, RELEASE OR NON-PERFECTION OF ANY LIEN
ON OTHER COLLATERAL, OR ANY RELEASE OR AMENDMENT OR WAIVER OF OR CONSENT UNDER
OR DEPARTURE FROM ANY GUARANTEE, SECURING OR GUARANTEEING ALL OR ANY OF THE
CANADIAN OBLIGATIONS, OR (D) ANY OTHER CIRCUMSTANCE THAT MIGHT OTHERWISE
CONSTITUTE A DEFENSE AVAILABLE TO, OR A DISCHARGE OF, ANY GRANTOR OR GUARANTOR
IN RESPECT OF THE CANADIAN OBLIGATIONS OR THIS AGREEMENT.

 

20

--------------------------------------------------------------------------------


 


SECTION 6.14.  TERMINATION OR RELEASE.


 


(A)  THIS AGREEMENT, THE GUARANTEES MADE HEREIN, THE SECURITY INTEREST AND ALL
OTHER SECURITY INTERESTS GRANTED HEREBY SHALL TERMINATE WHEN ALL THE LOAN
DOCUMENTS OBLIGATIONS HAVE BEEN INDEFEASIBLY PAID IN FULL AND THE LENDERS HAVE
NO FURTHER COMMITMENT TO LEND UNDER THE CREDIT AGREEMENT, THE LC EXPOSURE HAS
BEEN REDUCED TO ZERO AND THE ISSUING BANKS HAVE NO FURTHER OBLIGATIONS TO ISSUE
LETTERS OF CREDIT UNDER THE CREDIT AGREEMENT.


 


(B)  EXCEPT AS PROVIDED IN PARAGRAPH (A) OF THIS SECTION, RELEASES OF ANY
SUBSIDIARY PARTIES FROM THEIR OBLIGATIONS HEREUNDER, AND RELEASES OF COLLATERAL
FROM THE LIENS CREATED HEREBY, SHALL BE GOVERNED BY SECTION 9.14 OF THE CREDIT
AGREEMENT.


 


SECTION 6.15.  ADDITIONAL SUBSIDIARIES.  PURSUANT TO SECTION 5.12 OF THE CREDIT
AGREEMENT, EACH SUBSIDIARY PARTY THAT IS A SUBSIDIARY OF THE CANADIAN BORROWER
AND THAT WAS NOT IN EXISTENCE OR NOT A SUBSIDIARY PARTY ON THE DATE OF THE
CREDIT AGREEMENT IS REQUIRED TO BECOME A PARTY TO THIS AGREEMENT AS A GUARANTOR
AND GRANTOR. UPON THE EXECUTION AND DELIVERY BY THE CANADIAN AGENT AND A
SUBSIDIARY PARTY OF AN INSTRUMENT IN THE FORM OF EXHIBIT I HERETO, SUCH
SUBSIDIARY PARTY SHALL BECOME A GUARANTOR AND A GRANTOR HEREUNDER, WITH THE SAME
FORCE AND EFFECT AS IF ORIGINALLY NAMED AS SUCH HEREIN. THE EXECUTION AND
DELIVERY OF ANY SUCH INSTRUMENT SHALL NOT REQUIRE THE CONSENT OF ANY OTHER LOAN
PARTY HEREUNDER. THE RIGHTS AND OBLIGATIONS OF EACH LOAN PARTY HEREUNDER SHALL
REMAIN IN FULL FORCE AND EFFECT NOTWITHSTANDING THE ADDITION OF ANY NEW LOAN
PARTY AS A PARTY TO THIS AGREEMENT.

 


SECTION 6.16.  CANADIAN AGENT APPOINTED ATTORNEY-IN-FACT.  EACH GRANTOR HEREBY
APPOINTS THE CANADIAN AGENT THE ATTORNEY-IN-FACT OF SUCH GRANTOR FOR THE PURPOSE
OF CARRYING OUT THE PROVISIONS OF THIS AGREEMENT AND TAKING ANY ACTION AND
EXECUTING ANY INSTRUMENT THAT THE CANADIAN AGENT MAY DEEM NECESSARY OR ADVISABLE
TO ACCOMPLISH THE PURPOSES HEREOF, WHICH APPOINTMENT IS IRREVOCABLE AND COUPLED
WITH AN INTEREST. WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE CANADIAN
AGENT SHALL HAVE THE RIGHT, UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN
EVENT OF DEFAULT, WITH FULL POWER OF SUBSTITUTION EITHER IN THE CANADIAN AGENT’S
NAME OR IN THE NAME OF SUCH GRANTOR (A) TO RECEIVE, ENDORSE, ASSIGN OR DELIVER
ANY AND ALL NOTES, ACCEPTANCES, CHEQUES, DRAFTS, MONEY ORDERS OR OTHER EVIDENCES
OF PAYMENT RELATING TO THE COLLATERAL OR ANY PART THEREOF; (B) TO DEMAND,
COLLECT, RECEIVE PAYMENT OF, GIVE RECEIPT FOR AND GIVE DISCHARGES AND RELEASES
OF ALL OR ANY OF THE COLLATERAL; (C) TO SIGN THE NAME OF ANY GRANTOR ON ANY
INVOICE OR BILL OF LADING RELATING TO ANY OF THE COLLATERAL; (D) TO SEND
VERIFICATIONS OF ACCOUNTS RECEIVABLE TO ANY ACCOUNT DEBTOR; (E) TO COMMENCE AND
PROSECUTE ANY AND ALL SUITS, ACTIONS OR PROCEEDINGS AT LAW OR IN EQUITY IN ANY
COURT OF COMPETENT JURISDICTION TO COLLECT OR OTHERWISE REALIZE ON ALL OR ANY OF
THE COLLATERAL OR TO ENFORCE ANY RIGHTS IN RESPECT OF ANY COLLATERAL; (F) TO
SETTLE, COMPROMISE, COMPOUND, ADJUST OR DEFEND ANY ACTIONS, SUITS OR PROCEEDINGS
RELATING TO ALL OR ANY OF THE COLLATERAL; (G) TO NOTIFY, OR TO REQUIRE ANY
GRANTOR TO NOTIFY, ACCOUNT DEBTORS TO MAKE PAYMENT DIRECTLY TO THE CANADIAN
AGENT; AND (H) TO USE, SELL, ASSIGN, TRANSFER, PLEDGE, MAKE ANY AGREEMENT WITH
RESPECT TO OR OTHERWISE DEAL WITH ALL OR ANY OF THE COLLATERAL, AND TO DO ALL
OTHER ACTS AND THINGS NECESSARY TO CARRY OUT THE PURPOSES OF THIS AGREEMENT, AS
FULLY AND COMPLETELY AS THOUGH THE CANADIAN AGENT WERE THE ABSOLUTE OWNER OF THE
COLLATERAL FOR ALL PURPOSES; PROVIDED THAT NOTHING HEREIN CONTAINED SHALL BE
CONSTRUED AS REQUIRING OR OBLIGATING THE CANADIAN AGENT TO MAKE ANY COMMITMENT
OR TO MAKE ANY INQUIRY AS TO THE NATURE OR SUFFICIENCY OF ANY PAYMENT RECEIVED
BY THE CANADIAN AGENT, OR TO PRESENT OR FILE ANY CLAIM OR NOTICE, OR TO TAKE ANY
ACTION WITH RESPECT TO THE COLLATERAL OR ANY PART THEREOF OR THE MONEYS DUE OR
TO BECOME DUE IN RESPECT THEREOF OR ANY PROPERTY COVERED THEREBY. THE CANADIAN

 

21

--------------------------------------------------------------------------------


 


AGENT AND THE OTHER SECURED PARTIES SHALL BE ACCOUNTABLE ONLY FOR AMOUNTS
ACTUALLY RECEIVED AS A RESULT OF THE EXERCISE OF THE POWERS GRANTED TO THEM
HEREIN, AND NEITHER THEY NOR THEIR OFFICERS, DIRECTORS, EMPLOYEES OR AGENTS
SHALL BE RESPONSIBLE TO ANY GRANTOR FOR ANY ACT OR FAILURE TO ACT HEREUNDER,
EXCEPT FOR THEIR OWN GROSS NEGLIGENCE OR WILFUL MISCONDUCT.

 


SECTION 6.17.  COUNTERPARTS


 

This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart.

 

22

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

 

NOVAMERICAN STEEL INC.

 

 

 

 

 

By: 

/s/ Corrado De Gasperis

 

 

  Name: Corrado De Gasperis

 

 

  Title: President

 

--------------------------------------------------------------------------------


 

 

632422 N.B. LTD.

 

 

 

 

 

By: 

/s/ Corrado De Gasperis

 

 

  Name: Corrado De Gasperis

 

 

  Title: President

 

2

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

TORONTO BRANCH, AS CANADIAN

 

AGENT

 

 

 

 

 

By: 

/s/ M. Hasan

 

 

  Name: Muhammed Hasan

 

 

  Title: Vice President

 

 

 

 

 

By: 

 

 

 

  Name:

 

 

  Title:

 

 

 

3

--------------------------------------------------------------------------------


 

Schedule I to

the Canadian Guarantee and

Collateral Agreement

 

SUBSIDIARY PARTIES

 

632422 N.B Ltd.

 

--------------------------------------------------------------------------------


 

Exhibit I to the

Canadian Guarantee and

Collateral Agreement

 

SUPPLEMENT NO.     dated as of  [•], to the Canadian Guarantee and Collateral
Agreement dated as of November [•], 2007, among NOVAMERICAN STEEL INC. (the
“Canadian Borrower”), the other Subsidiaries of NOVAMERICAN STEEL INC.
identified therein and JPMORGAN CHASE BANK, TORONTO BRANCH, as Canadian Agent
(the “Canadian Agent”).

 

A. Reference is made to the Credit Agreement dated as of November [•], 2007 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Symmetry, Novamerican Steel Finco Inc., the Canadian
Borrower, the lenders from time to time party thereto and JPMorgan Chase Bank,
as Administrative Agent.

 

B. Capitalized terms used and not otherwise defined herein shall have the
meanings assigned to them in the Credit Agreement and the Canadian Guarantee and
Collateral Agreement referred to therein.

 

C. The Subsidiary Parties have entered into the Canadian Guarantee and
Collateral Agreement in order to induce the Lenders to make Loans and the
Issuing Banks to issue Letters of Credit. Section 6.15 of the Canadian Guarantee
and Collateral Agreement provides that additional Subsidiaries may become
Guarantors and Grantors under the Canadian Guarantee and Collateral Agreement by
execution and delivery of an instrument in the form of this Supplement. The
undersigned Subsidiary (the “New Subsidiary”) is executing this Supplement in
accordance with the requirements of the Credit Agreement to become a Guarantor
and a Grantor under the Canadian Guarantee and Collateral Agreement in order to
induce the Lenders to make additional Loans and the Issuing Banks to issue
additional Letters of Credit and as consideration for Loans previously made and
Letters of Credit previously issued.

 

Accordingly, the Canadian Agent and the New Subsidiary agree as follows:

 

SECTION 1.  In accordance with Section 6.15 of the Collateral Agreement, the New
Subsidiary by its signature below becomes a Subsidiary Party (and accordingly,
becomes a Guarantor and a Grantor) under the Canadian Guarantee and Collateral
Agreement with the same force and effect as if originally named therein as a
Subsidiary Party and the New Subsidiary hereby (a) agrees to all the terms and
provisions of the Canadian Guarantee and Collateral Agreement applicable to it
as a Subsidiary Party, Guarantor and Grantor thereunder and (b) represents and
warrants that the representations and warranties made by it as a Guarantor and
Grantor thereunder are true and correct on and as of the date hereof. In
furtherance of the foregoing, the New Subsidiary, as security for the payment
and performance in full of the Canadian Obligations (as defined in the Canadian
Guarantee and Collateral Agreement), does hereby create and grant to the
Canadian Agent, its successors and assigns, for the benefit of the applicable
Secured Parties, their successors and assigns, a security interest in and lien
on all of the New Subsidiary’s right, title and interest in and to the
Collateral (as defined in the Canadian Guarantee and Collateral Agreement) of
the New Subsidiary. Each reference to a “Guarantor” or

 

--------------------------------------------------------------------------------


 

“Grantor” in the Collateral Agreement shall be deemed to include the New
Subsidiary. The Collateral Agreement is hereby incorporated herein by reference.

 

SECTION 2.  The New Subsidiary represents and warrants to the Canadian Agent and
the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms.

 

SECTION 3.  This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Canadian Agent shall
have received a counterpart of this Supplement that bears the signature of the
New Subsidiary and the Canadian Agent has executed a counterpart hereof.
Delivery of an executed signature page to this Supplement by facsimile
transmission shall be as effective as delivery of a manually signed counterpart
of this Supplement.

 

SECTION 4.  The New Subsidiary hereby represents and warrants that (a) set forth
on Schedule I attached hereto is a true and correct schedule of the location of
any and all Collateral of the New Subsidiary, (b)  set forth under its signature
hereto, is the true and correct legal name of the New Subsidiary, its
jurisdiction of formation and the location of its chief executive office [or
domicile, if applicable].

 

SECTION 5.  Except as expressly supplemented hereby, the Canadian Guarantee and
Collateral Agreement shall remain in full force and effect.

 

SECTION 6.  THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE PROVINCE OF ONTARIO AND THE LAWS OF CANADA APPLICABLE
THEREIN.

 

SECTION 7.  In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Canadian Guarantee and Collateral Agreement shall not in any
way be affected or impaired thereby (it being understood that the invalidity of
a particular provision in a particular jurisdiction shall not in and of itself
affect the validity of such provision in any other jurisdiction). The parties
hereto shall endeavor in good-faith negotiations to replace the invalid, illegal
or unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

SECTION 8.  All communications and notices hereunder shall be in writing and
given as provided in Section 6.01 of the Canadian Guarantee and Collateral
Agreement.

 

SECTION 9.  The New Subsidiary agrees to reimburse the Canadian Agent for its
reasonable out-of-pocket expenses in connection with this Supplement, including
the reasonable fees, other charges and disbursements of counsel for the Canadian
Agent.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Subsidiary and the Canadian Agent have duly executed
this Supplement to the Canadian Guarantee and Collateral Agreement as of the day
and year first above written.

 

 

[NAME OF NEW SUBSIDIARY],

 

 

 

by

 

 

 

 

 

  Name:

 

 

  Title:

 

 

 

 

 

  Legal Name:

 

 

  Jurisdiction of Formation:

 

 

  Location of Chief Executive office:

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., TORONTO

 

BRANCH, AS CANADIAN AGENT

 

 

 

by

 

 

 

 

 

  Name:

 

 

  Title:

 

3

--------------------------------------------------------------------------------


 

Schedule I

to the Supplement No     to the

Canadian Guarantee and

Collateral Agreement

 

LOCATION OF COLLATERAL

 

Description

 

Location

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------